Exhibit 10.1






$2,500,000,000

FIVE-YEAR CREDIT AGREEMENT

dated as of

August 24, 2018

among

LOCKHEED MARTIN CORPORATION,

The LENDERS Listed Herein,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
MIZUHO BANK, LTD.,
as Documentation Agents,

and

BANK OF AMERICA, N.A.,
as Administrative Agent








JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
MIZUHO BANK, LTD.,
Joint Lead Arrangers and Joint Bookrunners









    
               

--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
ARTICLE 1
DEFINITIONS
Section 1.01. Definitions
1
Section 1.02. Accounting Terms and Determinations
17

ARTICLE 2

Section 2.01. The Committed Loans
18
Section 2.02. Method of Committed Borrowing
19
Section 2.03. Competitive Bid Borrowings
19
Section 2.04. Notice to Lenders; Funding of Loans
23
Section 2.05. Conversion/Continuation of Loans
25
Section 2.06. Loan Accounts and Notes
26
Section 2.07. Payment of Principal
27
Section 2.08. Interest
27
Section 2.09. Optional Prepayments
29
Section 2.10. General Provisions As To Payments
29
Section 2.11. Fees
30
Section 2.12. Reduction or Termination of Commitments
31
Section 2.13. Lending Offices
31
Section 2.14. Reimbursement
31
Section 2.15.  Extension Option
32
Section 2.16. Increased Commitments; Additional Lenders.
32
Section 2.17. Defaulting Lenders
34
Section 2.18. Successor LIBOR
35

ARTICLE 3
CONDITIONS
Section 3.01. Conditions to Effectiveness
36
Section 3.02. Conditions to All Loans
37

ARTICLE 4
REPRESENTATIONS AND WARRANTIES


2
    
               

--------------------------------------------------------------------------------





Section 4.01. Corporate Existence and Power
38
Section 4.02. No Contravention
38
Section 4.03. Corporate Authorization; Binding Effect
39
Section 4.04. Financial Information
39
Section 4.05. Litigation; Taxes
39
Section 4.06. Margin Regulations
40
Section 4.07. Governmental Approvals
40
Section 4.08. Pari Passu Obligations
40
Section 4.09.  Full Disclosure
40
Section 4.10. ERISA
40
Section 4.11. Environmental Matters
40
Section 4.12. Anti-Corruption Laws and Sanctions
41
Section 4.13. EEA Financial Institution Status
41

ARTICLE 5
COVENANTS
Section 5.01. Information
42
Section 5.02.  Payment of Obligations
43
Section 5.03. Insurance
44
Section 5.04. Maintenance of Existence
44
Section 5.05. Maintenance of Properties
44
Section 5.06. Compliance with Laws
45
Section 5.07. Mergers, Consolidations and Sales of Assets
45
Section 5.08. Limitation on Liens
46
Section 5.09. Leverage Ratio
48
Section 5.10. Use of Facility
48

ARTICLE 6
DEFAULTS
Section 6.01. Events of Default
48

ARTICLE 7
THE AGENTS


3
    
               

--------------------------------------------------------------------------------





Section 7.01. Appointment and Authorization
51
Section 7.02. Agents and Affiliates
51
Section 7.03. Action by Agents
51
Section 7.04. Consultation with Experts
51
Section 7.05. Liability of Agents
51
Section 7.06. Indemnification
52
Section 7.07. Credit Decision
52
Section 7.08. Successor Agents
52
Section 7.09. Agents’ Fees
53
Section 7.10. Documentation Agents
53

ARTICLE 8
CHANGE IN CIRCUMSTANCES
Section 8.01.  Increased Cost and Reduced Return; Capital Adequacy
53
Section 8.02.  Illegality.
55
Section 8.03. Taxes on Payments
55

ARTICLE 9
MISCELLANEOUS
Section 9.01. Termination of Commitment of a Lender; New Lenders
59
Section 9.02. Notices
60
Section 9.03.  No Waivers
61
Section 9.04. Expenses; Indemnification
61
Section 9.05. Pro Rata Treatment
63
Section 9.06. Sharing of Set-offs
63
Section 9.07. Amendments and Waivers
63
Section 9.08. Successors and Assigns; Participations; Novation
64
Section 9.09. Designated Lenders
67
Section 9.10. Visitation
68
Section 9.11. [Reserved]
68
Section 9.12. Governing Law; Submission to Jurisdiction
68
Section 9.13. Counterparts; Integration; Effectiveness
68
Section 9.14. WAIVER OF JURY TRIAL
68
Section 9.15. Confidentiality
69
Section 9.16. No Advisory or Fiduciary Responsibility
70
Section 9.17. USA Patriot Act
70
Section 9.18. Electronic Execution
70
Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
71
Section 9.20. Certain ERISA Matters.
71





4
    
               

--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
SCHEDULE I    –    Commitment Schedule
SCHEDULE II    –    Pricing Schedule


Exhibit A    –    Notice of Committed Borrowing
Exhibit B    –     [Reserved]
Exhibit C    –    Competitive Bid Quote Request
Exhibit D    –    Invitation for Competitive Bid Quotes
Exhibit E    –    Competitive Bid Quote
Exhibit F    –    Notice of Competitive Bid Borrowing
Exhibit G    –    Notice of Conversion/Continuation
Exhibit H-1    –    Form of Committed Note
Exhibit H-2    –    Form of Competitive Bid Note
Exhibit I    –    Compliance Certificate
Exhibit J    –    Assignment and Assumption Agreement
Exhibit K    –    Designation Agreement
Exhibit L    –    Form of Extension Agreement






5
    
               

--------------------------------------------------------------------------------








FIVE-YEAR CREDIT AGREEMENT
AGREEMENT dated as of August 24, 2018 among LOCKHEED MARTIN CORPORATION, the
LENDERS listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and MIZUHO BANK, LTD., as Documentation Agents, JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A., CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK and MIZUHO BANK, LTD., as Arrangers, and
BANK OF AMERICA, N.A., as Administrative Agent.
NOW, THEREFORE, the undersigned parties hereto agree as follows:

Article 1
DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:
“Additional Lender” has the meaning set forth in ‎Section 2.16(b)(ii).
“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Lenders hereunder, and its successor or successors
in such capacity.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Agents with a copy to the Company duly completed by such
Lender.
“Agent Parties” has the meaning set forth in ‎Section 9.02(c).
“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, and “Agent” means any of the foregoing.
“Agreement” means this Five-Year Credit Agreement as it may be amended from time
to time.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citibank, N.A., Credit Agricole Corporate and Investment
Bank and Mizuho Bank, Ltd., in their capacity as joint lead arrangers and joint
bookrunners in respect of this Agreement.
“Assignment and Assumption Agreement” means an agreement, substantially in the
form of Exhibit J hereto (including electronic documentation substantially in
such form generated by use of an electronic platform), under




    
               

--------------------------------------------------------------------------------





which an interest of a Lender hereunder is transferred to an Eligible Assignee
pursuant to ‎Section 9.08(c) hereof.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day or (iii) the Eurodollar Rate for one month interest period
commencing on such day (or if such day is not a Eurodollar Business Day, the
immediately preceding Eurodollar Business Day) plus 1%, each change in the Base
Rate to become effective on the day on which such change occurs. Notwithstanding
the foregoing, the Base Rate shall not be less than zero for purposes of this
Agreement.
“Base Rate Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Capitalized Lease Obligations” of any Person means any and all monetary
obligations under any leasing arrangements which are required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP (or a finance lease upon adoption of ASU No. 2016-02,
Leases (Topic 842)), as such obligations are reported in the consolidated
financial statements of such Person; it being understood that the term
Capitalized Lease Obligations does not include obligations in respect of
operating leases.
“Change in Law” means, for purposes of Section 8.01 and Section 8.02, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental


2
    
               

--------------------------------------------------------------------------------





Authority charged with the interpretation or administration thereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.
“Closing Date” means August 24, 2018.
“Commitment” means as to each Lender at any time, the amount set forth opposite
such Lender’s name on the Commitment Schedule or in the applicable Assignment
and Assumption Agreement, as such amount may be increased or decreased pursuant
to the terms of this Agreement.
“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
I.
“Commitment Termination Date” means August 24, 2023, or such later date to which
the Commitment Termination Date may be extended pursuant to ‎Section 2.15, or if
any such date is not a Domestic Business Day, the next preceding Domestic
Business Day.
“Committed Loan” means a Loan made by a Lender pursuant to ‎Section 2.01.
“Committed Notes” means promissory notes of the Company, substantially in the
form of Exhibit H-1 hereto, evidencing the obligation of the Company to repay
the Committed Loans, and “Committed Note” means any one of such promissory notes
issued hereunder.
“Company” means Lockheed Martin Corporation, a Maryland corporation, and its
successors.
“Company Materials” has the meaning set forth in ‎Section 5.01(g).
“Competitive Bid Eurodollar Loan” means a loan to be made by a Lender pursuant
to a Eurodollar Auction (including such a loan bearing interest at the Base Rate
pursuant to ‎Section 8.02).


3
    
               

--------------------------------------------------------------------------------





“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid Eurodollar Loans, on the
one hand, and its Competitive Bid Rate Loans, on the other hand, in which case
all references herein to the Competitive Bid Lending Office of such Lender shall
be deemed to refer to either or both of such offices, as the context may
require.
“Competitive Bid Loan” means a Competitive Bid Eurodollar Loan or a Competitive
Bid Rate Loan.
“Competitive Bid Margin” has the meaning set forth in ‎Section 2.03(d)(ii)(C).
“Competitive Bid Notes” means promissory notes of the Company, substantially in
the form of Exhibit H-2 hereto, evidencing the obligation of the Company to
repay the Competitive Bid Loans, and “Competitive Bid Note” means any one of
such promissory notes issued hereunder.
“Competitive Bid Quote” means an offer by a Lender, in substantially the form of
Exhibit E hereto, to make a Competitive Bid Loan in accordance with ‎Section
2.03.
“Competitive Bid Quote Request” means the notice, in substantially the form of
Exhibit C hereto, to be delivered by the Company in accordance with ‎Section
2.03 in requesting Competitive Bid Quotes.
“Competitive Bid Rate” has the meaning set forth in ‎Section 2.03(d)(ii)(D).
“Competitive Bid Rate Loan” means a Loan to be made by a Lender pursuant to a
Rate Auction.
“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with the Company in its consolidated financial statements
if such statements were prepared as of such date. For purposes of ‎Section 4.04
and ‎5.01 and the definition of the term “Exempt Subsidiary”, Consolidated
Subsidiary includes any Exempt Subsidiary.
“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the sum of the aggregate outstanding principal amount
of its Loans at such time.


4
    
               

--------------------------------------------------------------------------------





“Debt” means all indebtedness for borrowed money, ESOP guarantees and
Capitalized Lease Obligations reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries, plus all
indebtedness for borrowed money and Capitalized Lease Obligations incurred by
third parties and guaranteed by the Company or a Consolidated Subsidiary not
otherwise reported as debt in such consolidated financial statements.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Lender any other amount required to be paid
by it hereunder, unless in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, or in the case of clause (ii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute with respect to the amount of such payment
(specifically identified by such Lender), (b) has notified the Administrative
Agent or any Lender in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Domestic Business Days after request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to it, or (d) has
become, or has a direct or indirect parent that has become, the subject of (i) a
bankruptcy or insolvency proceeding; provided further, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of an
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (ii) a Bail-in Action. Any determination


5
    
               

--------------------------------------------------------------------------------





by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to ‎Section
2.17(d)) upon delivery of written notice of such determination to the Company
and each Lender.
“Designated Lender” means, with respect to any Designating Lender, an Approved
Fund designated by it pursuant to ‎Section 9.09(a) as a Designated Lender for
purposes of this Agreement.
“Designated Representative” means any officer or employee as shall be so
identified or designated by a Responsible Officer in, or pursuant to, (i) an
Officer’s Certificate, (ii) a notice to the Administrative Agent or (iii) an
agreement between the Company and the Administrative Agent.
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to ‎Section 9.09(a).
“Designation Agreement” has the meaning set forth in ‎Section 9.09(a).
“Documentation Agent” means each of Citibank, N.A., Credit Agricole Corporate
and Investment Bank and Mizuho Bank, Ltd., in its capacity as documentation
agent in respect of this Agreement.
“Dollars” or “$” means lawful currency of the United States.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York are authorized by law to
close.
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


6
    
               

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the dates the Commitments become effective in accordance
with ‎Section 3.01.
“Eligible Assignee” means (i) any other Lender or an affiliate of the assignor
Lender or (ii) any other financial institution or an Approved Fund that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, subject in the case of clause (ii) to the approval of the
Administrative Agent and, unless a Specified Event of Default has occurred and
is continuing, the Company (each such approval not to be unreasonably withheld
or delayed). The withholding of consent to an assignment by the Company shall
not be deemed unreasonable if based solely upon the Company’s desire to (A)
balance relative loan exposures to the assignee among all credit facilities of
the Company or (B) avoid payment of any additional amounts payable to the
assignee under ‎Article 8 which would arise from such assignment.
“Eligible Successor Agent” has the meaning set forth in ‎Section 7.08.
“Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, in each case as in effect from time to
time.
“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Company, are treated as a single employer
under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


7
    
               

--------------------------------------------------------------------------------





“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the Eurodollar Rate pursuant to ‎Section
2.03.
“Eurodollar Business Day” means any day which is both (i) a Domestic Business
Day and (ii) a day on which commercial banks are open for international business
(including dealings in dollar deposits) in London.
“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Company
and the Administrative Agent.
“Eurodollar Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Eurodollar Rate.
“Eurodollar Margin” means the percentage determined pursuant to ‎Section 2.08(d)
and Schedule II attached hereto.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Loan or Competitive Bid
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Eurodollar Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Eurodollar Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, if at any time or for any period the Eurodollar Rate determined
pursuant to the foregoing


8
    
               

--------------------------------------------------------------------------------





provisions would be less than zero, such rate shall be deemed to be zero at such
time or for such period for purposes of this Agreement.
“Event of Default” has the meaning set forth in ‎Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” has the meaning set forth in ‎Section 8.03(a).
“Exempt Subsidiary” means (i) AWE Management Limited and its subsidiaries and
(ii) any other entity of which the Company owns a sufficient number of
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other governing body that is designated as
such pursuant to an Officer’s Certificate; provided that no such designation may
be made unless, as of the end of the most recent fiscal quarter prior to such
designation, the book value, net of depreciation and amortization and after
intercompany eliminations, of the assets of such entity, when aggregated with
the book values, net of depreciation and amortization and after intercompany
eliminations, of the assets of all Exempt Subsidiaries, other than AWE
Management Limited and its subsidiaries, does not exceed 6% of the book value of
the total assets of the Company and its Consolidated Subsidiaries. Exempt
Subsidiary includes any direct or indirect subsidiary of an Exempt Subsidiary.
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
October 9, 2015, as amended or supplemented from time to time prior to the
Effective Date.
“Extension Agreement” has the meaning set forth in ‎Section 2.15(a).
“Facility” means, at any time, the aggregate amount of the Commitments at such
time.
“Facility Fee” has the meaning set forth in ‎Section 2.11(a).
“Facility Fee Base” has the meaning set forth in ‎Section 2.11(a).
“Failed Loan” has the meaning specified in ‎Section 2.04(e).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average


9
    
               

--------------------------------------------------------------------------------





of the rates on overnight Federal funds transactions with members of the Federal
Reserve System on such day, as published by the Federal Reserve Bank of New York
on the Domestic Business Day next succeeding such day, provided that (i) if such
day is not a Domestic Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day, and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to the Administrative Agent
on such day on such transactions as determined by it.
“Fixed Rate Loans” means Eurodollar Loans or Competitive Bid Loans (excluding
Competitive Bid Eurodollar Loans bearing interest at the Base Rate pursuant to
‎Section 8.02) or any combination of the foregoing.
“Foreign Person” has the meaning set forth in ‎Section 8.03(d).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
“Increased Commitments” has the meaning set forth in ‎Section 2.16(a).
“Increasing Lender” has the meaning set forth in ‎Section 2.16(b)(i).
“Indemnified Taxes” has the meaning set forth in ‎Section 8.03(a).
“Indemnitee” has the meaning set forth in ‎Section 9.04(b).
“Interest Period” means: (a) as to each (1) Eurodollar Loan, a period commencing
on the date of borrowing specified in the applicable Notice of Borrowing or on
the date specified in the applicable Notice of Conversion/Continuation, and
ending seven days or one, two, three, six or (as provided in ‎Section 2.08(b))
twelve months thereafter, and (2) Competitive Bid Eurodollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter, in each case as
selected by the Company, provided that:


10
    
               

--------------------------------------------------------------------------------





(i)    any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurodollar Business
Day;
(ii)    any Interest Period (other than an Interest Period determined pursuant
to clause (iii) below or an Interest Period of seven days) which begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Eurodollar Business Day of a calendar
month; and
(iii)    any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date; and
(b)    as to each Competitive Bid Rate Loan, the period commencing on the date
of borrowing specified in the applicable Notice of Borrowing and ending such
number of days thereafter (but not less than seven days), in each case as
selected by the Company; provided that:
(i)    any Interest Period (other than an Interest Period determined pursuant to
clause (ii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day;
and
(ii)    any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Invitation for Competitive Bid Quotes” means the notice substantially in the
form of Exhibit D hereto to the Lenders in connection with the solicitation by
the Company of Competitive Bid Quotes.
“Lender” means (i) each bank or other financial institution listed on the
signature pages hereof, (ii) each Person that becomes a Lender pursuant to
either ‎Section 9.01 or ‎Section 9.08(b) and (iii) their respective successors.
“Lender Party” means any Agent, any Lender and any Arranger.


11
    
               

--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning set forth in Section 2.18.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
“Lien” means any mortgage, pledge, security interest, lien, or encumbrance.
“Loan” and “Loans” mean and include each and every loan made by a Lender under
this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Company, to perform its obligations under this Agreement or any of the
Notes, (b) the validity or enforceability of this Agreement or any of the Notes,
(c) the rights and remedies of any Lender or the Agents under this Agreement or
any of the Notes, or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.
“Material Debt” means Debt (other than Loans under this Agreement) of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding
$250,000,000.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.
“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of this


12
    
               

--------------------------------------------------------------------------------





Agreement or a Note which, pursuant to ‎Section 9.07, requires the consent of
all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent.
“Note” or “Notes” has the meaning set forth in ‎Section 2.06(b).
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
‎Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in ‎Section
2.03(f)).
“Notice of Conversion/Continuation” has the meaning set forth in ‎Section
2.05(b).
“Officer’s Certificate” means a certificate signed by an officer of the Company.
“Other Taxes” has the meaning set forth in ‎Section 8.03(b).
“Parent” means with respect to any Lender, any Person controlling such Lender.
“Participant” has the meaning set forth in ‎Section 9.08(d).
“Participant Register” has the meaning set forth in ‎Section 9.08(g).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act) of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of ‎Section 2.17
when a Defaulting Lender shall exist, the term “Percentage” shall mean the
percentage of the Total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. At any time after the
Commitments shall have terminated, the term “Percentage” shall refer to a
Lender’s Percentage immediately before such termination, adjusted to reflect any
subsequent assignments pursuant to ‎Section 9.08(b) and to reflect any Lender’s
status as a Defaulting Lender at the time of determination.
“Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or


13
    
               

--------------------------------------------------------------------------------





partnership (whether or not having separate legal personality) of two or more of
the foregoing.
“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.
“Platform” has the meaning set forth in ‎Section 5.01(g).
“Post-Default Rate” means, with respect to any Loan or any interest payment at
any date on or after the due date of such Loan or interest payment, a rate per
annum equal to the sum of 2% plus the Base Rate for such date.
“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule II.
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time by Bank of America, N.A. as its “prime rate.” Such rate is a
rate set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Company or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
$15,000,000.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Professional Asset Manager” has the meaning set forth in Section
9.20(a)(iii).
“Quarterly Date” means the last day of March, June, September and December in
each year, commencing September 30, 2018.
“Rate Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Rates pursuant to ‎Section 2.03.
“Rating Agency” means either of Moody’s or S&P.


14
    
               

--------------------------------------------------------------------------------





“Register” has the meaning set forth in ‎Section 9.08(c).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Persons” has the meaning set forth in ‎Section 9.04(b).
“Removal Effective Date” has the meaning set forth in ‎Section 7.08.
“Required Lenders” means, at any time and for any specific purpose, the Lender
or Lenders having, in the aggregate, more than 50% of the total Credit Exposures
(exclusive in each case of the Credit Exposure(s) of Defaulting Lenders).
“Resignation Effective Date” has the meaning set forth in ‎Section 7.08.
“Responsible Officer” shall mean any of the president, chief executive officer,
chief financial officer, principal accounting officer or treasurer.
“Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any Subsidiary
that has substantially all of its property located in the United States and that
owns a Principal Property and (z) any Subsidiary theretofore designated a
Restricted Subsidiary pursuant to the next sentence and not subsequently
designated not a Restricted Subsidiary pursuant to the sentence thereafter. If
at the end of any fiscal quarter, the aggregate principal amount of Debt of the
Company and its Subsidiaries secured by Liens exceeds $250,000,000 and the
aggregate total assets (net of depreciation and amortization, and after
intercompany eliminations, but without giving effect, as to any Restricted
Subsidiary pursuant to clause (z) above, to assets encumbered by Liens to secure
Debt) of the Company and all of its Restricted Subsidiaries (“Total Restricted
Assets”) are less than 85% of the total assets of the Company and its
Subsidiaries (net of depreciation and amortization, and after intercompany
eliminations, but without giving effect, as to any Restricted Subsidiary
pursuant to clause (z) above, to assets encumbered by Liens to secure Debt)
(“Total Assets”), then the Company shall, not later than the date on which
financial statements for the fiscal period then ending are required to be
delivered pursuant to this Agreement, designate other Subsidiaries as Restricted
Subsidiaries such that, after giving effect thereto, Total Restricted Assets
equal or exceed 85% of Total Assets. If at the end of any fiscal quarter, Total
Restricted Assets are more than 85% of Total Assets, the Company may designate
Restricted Subsidiaries which are not then Restricted Subsidiaries pursuant to
clause (x) or (y) above as being no longer Restricted Subsidiaries, provided
that after giving effect thereto, Total Restricted Assets equal or exceed 85% of
Total Assets. Subsidiaries of a Restricted Subsidiary are not Restricted
Subsidiaries solely by virtue of such subsidiary status.


15
    
               

--------------------------------------------------------------------------------





“Retiring Lender” has the meaning set forth in ‎Section 9.01(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and its successors.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, the Republic of Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union, Her Majesty’s Treasury of the United Kingdom or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.
“Significant Subsidiary” means a Subsidiary with a book value of total assets,
net of depreciation and amortization and after intercompany eliminations, in
excess of $250,000,000.
“Specified Event of Default” means an Event of Default under ‎Section 6.01(a),
‎(b), ‎(c), ‎(h) or ‎(i).
“Stockholders’ Equity” means consolidated stockholders’ equity of the Company
and the Consolidated Subsidiaries reported as stockholders’ equity on the
consolidated balance sheet of the Company and the Consolidated Subsidiaries, as
calculated pursuant to ‎Section 1.02.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company, other than any such corporation or
other entity that is an Exempt Subsidiary.
“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent in respect of this Agreement.
“Taxes” has the meaning set forth in ‎Section 8.03(a).
“Total Commitments” means, at the time for any determination thereof, the
aggregate of the Commitments of the Lenders.


16
    
               

--------------------------------------------------------------------------------





“Total Usage” means, as to any Lender at any time of determination, the sum of
(i) the aggregate principal amount of all Committed Loans by such Lender at such
time outstanding and (ii) the product derived by multiplying (a) the aggregate
principal amount of all Competitive Bid Loans at such time outstanding and (b)
such Lender’s Percentage.
“Tranche” means (i) a group of Competitive Bid Loans borrowed on the same date
for the same Interest Period and (ii) a group of Eurodollar Loans which are
Committed Loans having the same Interest Period.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time applied on a basis consistent (except for changes concurred in
by the Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Lenders; provided that, if the Company notifies
the Syndication Agent that the Company wishes to amend any covenant contained in
‎Article 5 to eliminate the effect on the operation of such covenant (or, in the
case of clause ‎(a) or clause (b) below, if the Syndication Agent notifies the
Company that the Required Lenders wish to amend any such covenant for such
purpose) of (i) any change after the date hereof in GAAP (which, for purposes of
this proviso shall include the generally accepted application or interpretation
thereof), (b) any change after the date hereof in the Company’s accounting
policies that are consistent with GAAP or (c) any change after the date hereof
in any applicable tax law or regulation or in the interpretation thereof by any
regulatory authority (including, without limitation, any change in an


17
    
               

--------------------------------------------------------------------------------





applicable tax treaty), then the Company’s compliance with such covenant shall
be determined on the basis of (x) GAAP, (y) the Company’s accounting policies or
(z) the applicable tax law or regulation or the interpretation thereof in effect
immediately before the relevant change in GAAP or accounting policies is adopted
by the Company or change in law is effective, as applicable, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to: (i) the impact on Stockholders’ Equity from
the re-measurement of post-retirement benefit plans pursuant to the Accounting
Standards Codification 715, Compensation-Retirement Benefits (or any other
Financial Accounting Standard having a similar result or effect), (ii) the
deferred tax write down and transition tax relating to the Tax Cuts and Jobs Act
of 2017 recorded by the Company in the quarter ended December 31, 2017, and
(iii) the cumulative effect adjustment to retained earnings for the adoption of
ASU No. 2016-02, Leases (Topic 842).

ARTICLE 2    
THE CREDITS

Section 2.01. The Committed Loans. On or after the Effective Date, each of the
Lenders severally agrees, upon the terms and conditions of this Agreement, to
make Loans in Dollars to the Company under this ‎Section 2.01 from time to time
prior to the Commitment Termination Date or the termination in full of such
Lender’s Commitment, whichever is earlier, such that the Total Usage of such
Lender shall at no time exceed such Lender’s Commitment in effect at such time.
No more than twelve Tranches of Eurodollar Loans and Competitive Bid Loans (as
set forth in ‎Section 2.03(b) below) shall be outstanding at any time. Within
such limits, the Company may borrow, repay and reborrow under this ‎Section
2.01. Each borrowing from the Lenders shall be in an aggregate amount of not
less than $10,000,000 and in multiples of $1,000,000.

Section 2.02. Method of Committed Borrowing. The Company shall give the
Administrative Agent written or telephonic notice (a “Notice of Committed
Borrowing”) no later than 1:00 p.m. (New York time) or, with respect to any Base
Rate Loan, 2:00 p.m. (New York time) (i) at least three Eurodollar Business Days
before the date of each borrowing hereunder on the basis of the Eurodollar Rate
(or at least four Eurodollar Business Days before the date of a borrowing
hereunder with an Interest Period of twelve months in accordance with ‎Section
2.08(b)) or, (ii) on the day of each borrowing hereunder on the basis of the
Base Rate, specifying in each case the date of such borrowing, which shall be a
Domestic Business Day in the case of a Base Rate Loan or a Eurodollar Business
Day in the case of a Eurodollar Loan, the amount to be borrowed, any election as


18
    
               

--------------------------------------------------------------------------------





between the Base Rate and the Eurodollar Rate, and, if the Eurodollar Rate is
elected, a selection of the applicable Interest Period. A written Notice of
Committed Borrowing shall be executed by a Responsible Officer or a Designated
Representative and shall be substantially in the form of Exhibit A hereto, or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer or a Designated Representative. A telephonic notice
hereunder may only be provided by a Responsible Officer or a Designated
Representative, such notice to be promptly followed by a written Notice of
Committed Borrowing executed as set forth above.

Section 2.03. Competitive Bid Borrowings. (a) In addition to Committed Loans
pursuant to ‎Section 2.01, the Company may, as set forth in this ‎Section 2.03
from time to time prior to the Commitment Termination Date or earlier
termination of the Commitments, request the Lenders to make offers to make
Competitive Bid Loans to the Company, but only to the extent that, after giving
effect thereto, the Total Usage of all Lenders does not exceed the Total
Commitments. Such Lenders may, but shall have no obligation to, make such offers
and the Company may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.
(b)    When the Company wishes to request offers to make Competitive Bid Loans
under this Section, it shall transmit to the Administrative Agent by facsimile
transmission or electronic communication, pursuant to procedures approved by the
Administrative Agent, a Competitive Bid Quote Request so as to be received no
later than 1:00 p.m. (New York time) on (x) the fourth Eurodollar Business Day
prior to the date of the Loan proposed therein, in the case of a Eurodollar
Auction or (y) the Domestic Business Day next preceding the date of the Loan
proposed therein, in the case of a Rate Auction (or, in either case, such other
time or date as the Company and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurodollar Auction or Rate Auction
for which such change is to be effective) specifying:
(i)    the proposed funding date of such Loan, which shall be a Eurodollar
Business Day in the case of a Eurodollar Auction or a Domestic Business Day in
the case of a Rate Auction,
(ii)    the aggregate amount of such Loan, which shall be $10,000,000 or a
larger multiple of $1,000,000,
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,
(iv)    the interest payment date or dates applicable thereto, and


19
    
               

--------------------------------------------------------------------------------





(v)    whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Rate.
The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.
(c)    Promptly upon receipt of a Competitive Bid Quote Request, the
Administrative Agent shall send to the Lenders by facsimile transmission or
electronic communication, pursuant to procedures approved by the Administrative
Agent, an Invitation for Competitive Bid Quotes, which shall constitute an
invitation by the Company to each such Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.
(d)    (i) Each Lender may submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this subsection ‎(d) and must be submitted to the Administrative
Agent by facsimile transmission or electronic communication, pursuant to
procedures approved by the Administrative Agent, at its offices specified on the
signature pages hereto not later than (x) 10:45 a.m. (New York time) on the
third Eurodollar Business Day prior to the proposed date of borrowing, in the
case of a Eurodollar Auction or (y) 9:15 a.m. (New York time) on the proposed
date of borrowing, in the case of a Rate Auction (or, in either case, such other
time or date as the Company and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurodollar Auction or Rate Auction
for which such change is to be effective); provided that Competitive Bid Quotes
submitted by the Administrative Agent (or any affiliate of the Administrative
Agent) in the capacity of a Lender may be submitted, and may only be submitted,
if the Administrative Agent or such affiliate in the capacity of a Lender
notifies the Administrative Agent of the terms of the offer or offers contained
therein not later than 15 minutes prior to the deadline for the other Lenders.
Subject to Articles ‎3 and ‎6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Company.
(ii)    Each Competitive Bid Quote shall specify:
(A)    the proposed date of borrowing,
(B)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Lender, (x) must be $5,000,000 or a larger
multiple of $1,000,000, (y) may not exceed the principal amount of Competitive
Bid Loans for which offers were requested and (z)


20
    
               

--------------------------------------------------------------------------------





may be subject to an aggregate limitation as to the principal amount of
Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted,
(C)    in the case of a Eurodollar Auction, the margin above or below the
applicable Eurodollar Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/100th of 1%) to be added to or subtracted from such Eurodollar Rate,
(D)    in the case of a Rate Auction, the rate of interest per annum (specified
to the nearest 1/100th of 1%) (the “Competitive Bid Rate”) offered for each such
Competitive Bid Loan, and
(E)    the identity of the quoting Lender.
A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.
(iii)    Any Competitive Bid Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit E hereto or does not
specify all of the information required by subsection ‎(ii));
(B)    contains qualifying, conditional or similar language;
(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(D)    arrives after the time set forth in subsection ‎(i) of this subsection
(d).
(e)    The Administrative Agent shall promptly notify the Company of the terms
(x) of any Competitive Bid Quote submitted by a Lender that is in accordance
with subsection ‎(d) and (y) of any Competitive Bid Quote that amends, modifies
or is otherwise inconsistent with a previous Competitive Bid Quote submitted by
such Lender with respect to the same Competitive Bid Quote Request. Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate


21
    
               

--------------------------------------------------------------------------------





principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Rates, as the case may be, so offered and (C) if applicable, any limitations
on the aggregate principal amount of Competitive Bid Loans for which offers in
any single Competitive Bid Quote may be accepted.
(f)    Not later than (x) 1:00 p.m. (New York time) on the third Eurodollar
Business Day prior to the proposed date of borrowing, in the case of a
Eurodollar Auction, or (y) 11:00 a.m. (New York time) on the proposed date of
borrowing, in the case of a Rate Auction (or, in either case, such other time or
date as the Company and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first Eurodollar Auction or Rate Auction for which
such change is to be effective), the Company shall notify the Administrative
Agent by telephonic notice of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection ‎(e). A telephonic notice hereunder may
only be provided by a Responsible Officer or a Designated Representative. In the
case of acceptance, such telephonic notice shall be promptly followed by a
written notice executed by a Responsible Officer or a Designated Representative
(a “Notice of Competitive Bid Borrowing”), substantially in the form of Exhibit
F hereto, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer or a Designated Representative, specifying the
aggregate principal amount of offers for each Interest Period that are accepted.
The Company may accept any Competitive Bid Quote in whole or in part; provided
that:
(i)    the aggregate principal amount of each borrowing of Competitive Bid Loans
may not exceed the applicable amount set forth in the related Competitive Bid
Quote Request,
(ii)    the principal amount of each borrowing of Competitive Bid Loans must be
$10,000,000 or a larger multiple of $1,000,000,
(iii)    acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and
(iv)    the Company may not accept any offer that is described in subsection
‎(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
(g)    If offers are made by two or more Lenders with the same Competitive Bid
Margins or Competitive Bid Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such


22
    
               

--------------------------------------------------------------------------------





offers are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in multiples of $1,000,000, as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers. Determinations
by the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error.

Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall give each Lender prompt notice of
each such borrowing, specifying the relevant information including such Lender’s
portion of such borrowing (if any) and the date on which funds are to be made
available. If a Notice of Borrowing is revoked by the Company after receipt
thereof by the Administrative Agent, the Company shall be subject to the
provisions of ‎Section 2.14.
(b)    Not later than 1:00 p.m. (New York time) (or, in the case of Base Rate
Loans, 3:00 p.m. (New York time)) on the date specified by the Administrative
Agent pursuant to ‎Section 2.04(a), each Lender participating therein shall make
available its share of such borrowing, in Dollars, in immediately available
funds, to the Administrative Agent at its address referred to in ‎Section 9.02.
Unless (i) the Administrative Agent has not received a written Notice of
Borrowing pursuant to ‎Section 2.02 or ‎2.03(f) or (ii) the Administrative Agent
determines that any applicable condition set forth in ‎Article 3 has not been
satisfied, the amounts so received by the Administrative Agent shall be made
available immediately upon receipt to the Company by wire transfer in Dollars,
in immediately available funds, to an account of the Company maintained at a
financial institution located in the United States designated by the Company to
the Administrative Agent.
(c)    Unless the Administrative Agent shall have received notice from a Lender
(x) not later than 3:00 p.m. (New York time) on the date of the borrowing, in
the case of Base Rate Loans and (y) at least one Domestic Business Day prior to
the date of the borrowing, in the case of any other Loans, that such Lender will
not make available to the Administrative Agent such Lender’s share of the
borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of the borrowing in
accordance with subsection ‎(b) of this ‎Section 2.04 and the Administrative
Agent may, in reliance upon such assumption, make available to the Company on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and the Company severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Company until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such


23
    
               

--------------------------------------------------------------------------------





Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan for purposes of this
Agreement, and the Company shall not be required to repay such amount pursuant
to this subsection ‎(c).
(d)    The failure of any Lender to make a Loan required to be made by it as
part of any borrowing hereunder shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of the borrowing.
(e)    If any Lender (x) shall fail to make any Loan (the “Failed Loan”) which
such Lender is otherwise obligated hereunder to make to the Company on the date
of borrowing thereof and the Administrative Agent shall not have received notice
from the Company or such Lender that any condition precedent to the making of
the Failed Loan has not been satisfied or (y) is otherwise a Defaulting Lender,
then, until such Lender shall have made or be deemed to have made (pursuant to
the third to last sentence of this subsection ‎(e)) the Failed Loan in full or
the Administrative Agent shall have received notice from the Company or such
Lender that any condition precedent to the Failed Loan was not satisfied at the
time the Failed Loan was to have been made or is no longer a Defaulting Lender,
as applicable, whenever the Administrative Agent shall receive any amount from
the Company for the account of such Lender, except as otherwise provided in
‎Section 2.17(c), (i) the amount so received will, upon receipt by the
Administrative Agent, be deemed to have been paid to the Lender in satisfaction
of the obligation for which paid, without actual disbursement of such amount to
the Lender, (ii) the Lender will be deemed to have made the same amount
available to the Administrative Agent for disbursement as a Loan to the Company
up to the amount of any Failed Loan and (iii) the Administrative Agent will,
accordingly, disburse such amount (up to the amount of such Failed Loan) to the
Company or, if the Administrative Agent has previously made such amount
available to the Company on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Company); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Company or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the Company in
satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan. In the event any amounts remain after application pursuant to the
first sentence of this ‎Section 2.04(e), such amounts shall be applied in
accordance with ‎Section 2.17(c) hereto. If and during the time that a Failed
Loan shall exist, the Company shall have the


24
    
               

--------------------------------------------------------------------------------





right to terminate in full the Commitment of the Lender causing such Failed Loan
as provided in ‎Section 9.01(a).

Section 2.05. Conversion/Continuation of Loans. (a) With respect to Committed
Loans, the Company shall have the option to (i) convert all or any part of (A)
outstanding Base Rate Loans equal to $10,000,000 and multiples of $1,000,000 in
excess of that amount to Eurodollar Loans and (B) outstanding Eurodollar Loans
equal to $10,000,000 and multiples of $1,000,000 in excess of that amount to
Base Rate Loans, or (ii) upon the expiration of any Interest Period applicable
to outstanding Eurodollar Loans, to continue all or any portion of such Loans
equal to $10,000,000 and multiples of $1,000,000 in excess of that amount as
Eurodollar Loans. The Interest Period of any Base Rate Loan or Eurodollar Loan
converted to a Fixed Rate Loan pursuant to clause ‎(i) above shall commence on
the date of such conversion. The succeeding Interest Period of any Fixed Rate
Loan continued pursuant to clause ‎(ii) above shall commence on the last day of
the Interest Period of the Loan so continued. Eurodollar Loans may only be
converted on the last day of the then current Interest Period applicable thereto
or on the date required pursuant to ‎Section 8.02.
(b)    The Company shall deliver a written or telephonic notice of such
continuation or conversion (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (y) 1:00 p.m. (New York time) at least three
Eurodollar Business Days (four Eurodollar Business Days if the Interest Period
is for twelve months) in advance of the date of the proposed conversion to, or
continuation of, a Eurodollar Loan, and (z) 11:00 a.m. (New York time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be executed by a Responsible Officer or a
Designated Representative, shall be in substantially the form attached as
Exhibit G, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer or a Designated Representative, and shall
specify: (i) the proposed conversion/continuation date (which shall be a
Eurodollar Business Day in the case of a Eurodollar Loan or a Domestic Business
Day in the case of a Base Rate Loan), (ii) the aggregate amount of the Loans
being converted/continued, (iii) an election between the Base Rate and the
Eurodollar Rate and (iv) in the case of a conversion to, or a continuation of
Eurodollar Loans, the requested Interest Period. A telephonic Notice of
Conversion/Continuation may only be provided by a Responsible Officer or a
Designated Representative, which notice must be promptly followed by a written
Notice of Conversion/Continuation executed as set forth above. Upon receipt of a
Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Company as to any Eurodollar Loan
and such Loan is not


25
    
               

--------------------------------------------------------------------------------





repaid by the Company at the end of the applicable Interest Period, such Loan
shall be converted to a Base Rate Loan.

Section 2.06. Loan Accounts and Notes. (a) Except as provided in subsection ‎(b)
below, the Loans of each Lender shall be evidenced by a loan account in the
Company’s name maintained by such Lender and the Administrative Agent in the
ordinary course of business. Such loan account maintained by the Administrative
Agent shall be conclusive evidence absent manifest error of the amount of the
Loan made by such Lender to the Company, the interest accrued and payable
thereon and all interest and principal payments made thereon. Any failure so to
record or any error in doing so shall in no way limit or otherwise affect the
obligation of the Company hereunder to pay any amount owing with respect to the
Loans.
(b)    Upon written request made to the Syndication Agent by a Lender, the
Company shall deliver to the Syndication Agent for such Lender a single
Committed Note and a single Competitive Bid Note, if applicable, evidencing the
Committed Loans and the Competitive Bid Loans, respectively, of such requesting
Lender, payable to the order of each such Lender for the account of its
Applicable Lending Office. Each such Note shall be in substantially the form of
Exhibit H-1 or H-2 hereto, as appropriate. Each reference in this Agreement to
the “Note” or “Notes” of such Lender shall be deemed to refer to and include any
or all of such Notes, as the context may require.
(c)    Upon receipt from the Company of the requesting Lender’s Notes, the
Syndication Agent shall forward such Notes to such Lender. Such Lender shall
record the date and amount of each Loan made by it and the date and amount of
each payment of principal made by the Company with respect thereto, and may, if
such Lender so elects in connection with any transfer or enforcement of its
Notes, endorse on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of any Lender that has requested a Note
or Notes to make any such recordation or endorsement shall not affect the
obligations of the Company hereunder or under the Note(s). Each Lender that
receives a Note or Notes from the Company is hereby irrevocably authorized by
the Company to so endorse its Note(s) and to attach to and make a part of its
Note(s) a continuation of any such schedule as and when required.


26
    
               

--------------------------------------------------------------------------------






Section 2.07. Payment of Principal. (a) Each Committed Loan shall fall due and
be paid as to principal (i) on the Commitment Termination Date and (ii) on any
date that the aggregate Total Usage of all Lenders then outstanding exceeds
Total Commitments, but ratably only to the extent of such excess.
(b)    Each Competitive Bid Loan shall fall due and be paid as to principal on
the last day of the Interest Period applicable to such Loan.

Section 2.08. Interest. Payment of interest on the Loans shall be in accordance
with the following:
(a)    Interest shall, subject to any decrease or increase pursuant to clause
‎(d) of this ‎Section 2.08, accrue (y) on each Base Rate Loan for each day at a
rate per annum equal to the Base Rate for such day and (z) on each Eurodollar
Loan for each day during each period commencing on the first day of an Interest
Period therefor to but excluding the last day of such Interest Period, at a rate
per annum equal to the sum of the Eurodollar Rate for such Interest Period plus
the Eurodollar Margin for such day, all as selected and specified in a notice to
the Administrative Agent furnished pursuant to ‎Section 2.02 or ‎Section 2.05;
provided that:
(i)    each selection by the Company as between the Base Rate and the Eurodollar
Rate shall be made, as among the Lenders, pro rata in accordance with their
respective Commitments, except as variation from such pro-rationing may be
required by virtue of suspension as to a particular Lender of its Commitment to
make Eurodollar Loans, as contemplated by ‎Section 8.02(a); and
(ii)    subject to the other provisions of this ‎Section 2.08 there may be
outstanding hereunder at the same time Committed Loans (or portions thereof)
which are Base Rate Loans and other Committed Loans (or portions thereof) which
are Eurodollar Loans.
(b)    If requested to do so by the Company, through the Administrative Agent,
at least six Eurodollar Business Days before the beginning of any Interest
Period applicable to a Eurodollar Loan, each Lender will advise the Company,
through the Administrative Agent, before 10:00 a.m. (New York time) four
Eurodollar Business Days preceding the beginning of such Interest Period, as to
whether such Lender consents to the selection by the Company of a duration of
twelve months for such Interest Period. If, but only if, all of the Lenders so
consent, the Company shall be entitled to select a duration of twelve months for
such Interest Period pursuant to ‎Section 2.02 or ‎2.05.
(c)    Interest accrued on a Base Rate Loan shall be paid on each Quarterly Date
and on the Commitment Termination Date (or earlier date of termination of the
Commitments in their entirety). Interest accrued on a Eurodollar Loan shall


27
    
               

--------------------------------------------------------------------------------





be paid (i) on the last day of the Interest Period for such Loan, (ii) in the
case of a Eurodollar Loan with an Interest Period of more than three months, at
intervals of three months from the first day of such Interest Period and (iii)
on the date of any prepayment pursuant to ‎Section 2.09 or conversion pursuant
to ‎Section 8.02 (but only to the extent accrued with respect to the amount
being prepaid or converted). Interest accrued on a Competitive Bid Loan shall be
paid on the last day of the Interest Period for such Loan, the date of any
prepayment pursuant to ‎Section 2.09 or conversion pursuant to ‎Section 8.02 or
as provided in the Competitive Bid Quote Request for such Loan.
(d)    The Eurodollar Margin shall be determined by reference to the senior
unsecured long-term debt ratings of the Company by S&P and Moody’s, as specified
on Schedule II hereto. Any change in the Eurodollar Margin shall become
effective on the day on which such a Rating Agency shall publicly announce a
change in such rating.
(e)    Subject to ‎Section 8.02, each Competitive Bid Eurodollar Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period (determined as if the Competitive Bid Eurodollar Loan
were a Eurodollar Loan) plus (or minus) the Competitive Bid Margin quoted by the
Lender making such Loan in accordance with ‎Section 2.03. Each Competitive Bid
Rate Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the
Competitive Bid Rate quoted by the Lender making such Loan in accordance with
‎Section 2.03.
(f)    Interest on past-due principal and interest shall accrue at the
Post-Default Rate during the period from and including the due date thereof to
but excluding the date that such amount is paid and shall be payable on demand.
(g)    The Administrative Agent shall determine, in accordance with the
provisions of this Agreement, each Base Rate and Eurodollar Rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
(h)    Interest on Fixed Rate Loans shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed, calculated as to each
Interest Period (or period ending on a repayment date or date of conversion to a
Eurodollar Loan or prepayment date selected pursuant to ‎Section 2.09 or
required pursuant to ‎Section 8.02) from and including the first day thereof to
but excluding the last day thereof. Interest on Base Rate Loans shall be
computed on the basis of a year of 365 or 366 days, as the case may be, and paid
for the actual number of days elapsed, calculated from and including the date of
such Base Rate


28
    
               

--------------------------------------------------------------------------------





Loan to but excluding the date of repayment or conversion of such Loan to a
Fixed Rate Loan.

Section 2.09. Optional Prepayments. (a) The Company may, upon notice to the
Administrative Agent not later than 11:30 a.m. (New York time) on the date of
such prepayment, prepay Base Rate Loans, or any Competitive Bid Loan bearing
interest at the Base Rate pursuant to ‎Section 8.02, in each case without
penalty or premium, in whole at any time, or from time to time in part in
amounts aggregating not less than $10,000,000.
(b)    Subject to ‎Section 2.14, the Company may, upon at least three Eurodollar
Business Days’ notice to the Administrative Agent, prepay Eurodollar Loans, in
whole at any time, or from time to time in part in amounts aggregating not less
than $10,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.
(c)    Except as provided in subsection ‎(a) above, the Company may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof; provided that the Company may prepay all or any portion of
the principal amount of any Competitive Bid Loan if such prepayment is consented
to by the applicable Lenders in respect of such Competitive Bid Loan.
(d)    Upon receipt of a notice of prepayment, the Administrative Agent shall
give each Lender prompt written notice of the contents thereof and the amount of
such Lender’s Loans being prepaid pursuant thereto.
(e)    Each notice delivered by the Company pursuant to this Section 2.09 may
state that such notice is conditioned upon the effectiveness of other credit
facilities (including, without limitation, credit facilities evidenced by a
credit agreement or an indenture), in which case such notice may be revoked by
the Company (by and upon a written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

Section 2.10. General Provisions As To Payments. (a) All payments by the Company
of principal, interest, the Facility Fee and other charges under this Agreement
shall be made not later than 2:00 p.m. (New York time) on the date when due, in
Dollars, in immediately available funds, without set-off, counterclaim or
deduction, to the Administrative Agent at its address referred to in ‎Section
9.02. If a Fed-Wire reference or tracer number for any such payment has been
received, from the Company or otherwise, by the Administrative Agent by that
time the Company will not be penalized for a payment received after 2:00 p.m.
(New York time). The Administrative Agent will promptly distribute to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders. Whenever any payment of principal of, or
interest on, the Base Rate Loans, the Competitive Bid Rate Loans or of the


29
    
               

--------------------------------------------------------------------------------





Facility Fee or any other amounts payable to the Lenders hereunder shall be due
on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day. Whenever any
payment of principal of, or interest on, the Eurodollar Loans or the Competitive
Bid Eurodollar Loans shall be due on a day which is not a Eurodollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Eurodollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
(b)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Lenders hereunder
that the Company will not make such payment in full, the Administrative Agent
may assume that the Company has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Company
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

Section 2.11. Fees. (a) Commencing on the Effective Date, the Company agrees to
pay to the Lenders a facility fee (the “Facility Fee”) on the daily actual
aggregate amount of the Facility Fee Base at a rate per annum determined by
reference to the senior unsecured long-term debt ratings of the Company by S&P
and Moody’s, as specified on Schedule II hereto. Any change in the Facility Fee
shall become effective on the day on which such a Rating Agency publicly
announces a change in such rating. Notwithstanding the foregoing, the Facility
Fee in respect of the Facility Fee Base, as defined below, of any Lender shall
cease to accrue, and accrued but unpaid Facility Fee shall be payable, on the
date (if any) on which such Lender’s Facility Fee Base is reduced to zero
pursuant hereto. For this purpose the “Facility Fee Base” is the aggregate
amount of the Credit Exposures; provided that following termination of the
Commitments, the Facility Fee Base at any date shall not include any principal
amounts bearing interest at such date at the Post-Default Rate.
(b)    Facility Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) for the actual number of days elapsed. Facility Fees
shall be payable in arrears on each Quarterly Date during the period from and
including the Effective Date to but excluding the date the Facility Fee Base is
reduced to zero and on the date the Facility Fee Base is reduced to zero and
shall


30
    
               

--------------------------------------------------------------------------------





be paid by the Company to the Administrative Agent for the account of the
Lenders.

Section 2.12. Reduction or Termination of Commitments. The Company shall have
the right at any time or from time to time, upon not less than three Domestic
Business Days’ prior written notice to the Administrative Agent, to terminate
the Commitments of the Lenders, in whole or in part, provided that each partial
termination shall be in an aggregate amount of not less than $25,000,000 and a
multiple of $5,000,000, and shall reduce the Commitments of the applicable
Lenders proportionately (the Commitment Schedule shall be deemed to be amended
to reflect the reduction in such Commitments); and provided further that after
giving effect to any such termination or reduction and any prepayment or
repayment of the Loans on or before the effective date thereof, the Total Usage
of each Lender shall not exceed its Commitment as so reduced (or shall be zero
in the case of the termination of the Commitments). The Administrative Agent
shall give prompt written notice to each Lender of each such reduction or
termination. The Commitment of a Lender may also be terminated under the
provisions of ‎Section 9.01(a). Each notice delivered by the Company pursuant to
this Section 2.12 may state that such notice is conditioned upon the
effectiveness of other credit facilities (including, without limitation, credit
facilities evidenced by a credit agreement or an indenture) or the consummation
of any other transaction, in which case such notice may be revoked by the
Company (by and upon a written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

Section 2.13. Lending Offices. Each Loan shall be made and maintained by the
Applicable Lending Office of each respective Lender. Subject to the provisions
of Sections ‎8.01, ‎8.02 and ‎9.08(d), each Lender may transfer any Loan to or
designate a different office of itself or any subsidiary or affiliate and such
office shall thereupon become an Applicable Lending Office.

Section 2.14. Reimbursement. The Company shall reimburse each Lender for all
reasonable out-of-pocket costs and expenses, including the cost of any
liquidation and redeployment of funds borrowed by such Lender (but excluding
loss of margin for the period after any payment, conversion or failure to
borrow, convert or continue as described herein), in the event that the Company
makes any payment of principal with respect to, or converts, any Fixed Rate Loan
on any day other than the last day of an Interest Period applicable thereto
(pursuant to ‎Section 2.09 or otherwise) or any borrowing, conversion,
continuation or prepayment notified to the Lenders pursuant to ‎Section 2.02,
‎2.03, ‎2.05 or ‎2.09(b) (or any revocation thereof pursuant to Section 2.09(e))
relative to Fixed Rate Loans shall not be consummated because of the Company’s
failure to satisfy one or more of the applicable conditions precedent in
‎Article 3 or because the Company fails to borrow, convert, continue or prepay
at the specified time. Any Lender requesting reimbursement from the Company for
such costs and expenses


31
    
               

--------------------------------------------------------------------------------





pursuant to this ‎Section 2.14 shall provide the Company through the
Administrative Agent with the calculation of the amount of such costs and
expenses in reasonable detail.

Section 2.15. Extension Option. (a) So long as at the time no Default shall
exist, the Commitment Termination Date may be extended in the manner set forth
in this ‎Section 2.15 for a period of one year from the Commitment Termination
Date then in effect; provided that the Commitment Termination Date may only be
so extended once per year. If the Company wishes to request an extension of the
Commitment Termination Date, the Company shall give written notice to that
effect to the Administrative Agent not less than 45 days nor more than 90 days
prior to each anniversary of the Closing Date that occurs prior to the
Commitment Termination Date then in effect, whereupon the Administrative Agent
shall promptly notify each of the Lenders of such request. Each Lender will use
its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole discretion, within 30 days of such
notice from the Administrative Agent. If any Lender shall not have responded
affirmatively within such 30-day period, such Lender shall be deemed to have
rejected the Company’s proposal to extend such Lender’s Commitment and only the
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit L hereto (the
“Extension Agreement”) duly completed and signed by the Company, the
Administrative Agent and all of the Lenders that have responded affirmatively.
No extension of the Commitments pursuant to this ‎Section 2.15 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by the Required Lenders.
(b)    If any Lender rejects, or is deemed to have rejected, the Company’s
proposal to extend such Lender’s Commitment, (A) subject to (B) below, this
Agreement shall terminate on the Commitment Termination Date then in effect with
respect to such Lender, and the Company shall pay to such Lender on such
Commitment Termination Date any amounts due and payable to such Lender on such
date and (B) the Company may, if it so elects, require any Lender that does not
elect to extend its Commitment to assign at par its Commitment in its entirety
to one or more Eligible Assignees pursuant to ‎Section 9.01(b) which Eligible
Assignees will agree to the extension of the Commitment Termination Date.
(c)    The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this ‎Section
2.15.

Section 2.16. Increased Commitments; Additional Lenders.
(a)    From time to time the Company may, upon notice to the Administrative
Agent (which shall promptly provide a copy of such notice to the Lenders),
increase the aggregate amount of the Commitments by an amount up to


32
    
               

--------------------------------------------------------------------------------





$500,000,000 in the aggregate for all increases made pursuant to this ‎Section
2.16 (the amount of any such increase, the “Increased Commitments”).
(b)    To effect such an increase, the Company may designate one or more of (x)
the existing Lenders or (y) other financial institutions reasonably acceptable
to the Administrative Agent, in each case, which at the time agree to (i) in the
case of any such lender that is an existing Lender, increase its Commitment (an
“Increasing Lender”) and (ii) in the case of any other such lender (an
“Additional Lender”), become a party to this Agreement with a Commitment of not
less than $10,000,000; it being understood that no existing Lender shall have
any obligation to increase its Commitment.
(c)    Any increase in the Commitments pursuant to this ‎Section 2.16 shall be
subject to the satisfaction of the conditions contained in the first sentence of
‎Section 3.02(a).
(d)    An increase in the aggregate amount of the Commitments pursuant to this
‎Section 2.16 shall become effective upon the receipt by the Administrative
Agent of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof and (ii) such evidence of appropriate corporate authorization
on the part of the Company with respect to the Increased Commitments and such
opinions of counsel for the Company with respect to the Increased Commitments as
the Administrative Agent may reasonably request.
(e)    On the effective date of any increase in the aggregate amount of the
Commitments pursuant to this ‎‎Section 2.16, (i) each Additional Lender shall
pay to the Administrative Agent an amount equal to its pro rata share of the
aggregate outstanding Loans and (ii) any Increasing Lender whose Commitment has
been increased shall pay to the Administrative Agent an amount equal to the
increase in its pro rata share of the aggregate outstanding Committed Loans, in
each case such payments shall be for the account of each other Lender.  Upon
receipt of such amount by the Administrative Agent, (A) each other Lender shall
be deemed to have ratably assigned that portion of its outstanding Committed
Loans that is being reduced to the Additional Lenders and the Increasing Lenders
in accordance with such Lender’s new Commitment or the increased portion thereof
as applicable and (B) the Administrative Agent shall promptly distribute to each
other Lender its ratable share of the amounts received by the Administrative
Agent pursuant to this paragraph.

Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the


33
    
               

--------------------------------------------------------------------------------





following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    The Facility Fee shall cease to accrue on the Commitment of such
Defaulting Lender under ‎Section 2.11;
(b)    The Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to ‎Section 9.07);
(c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ‎Article 6 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to ‎Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists) to be held in a non-interest bearing deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; third, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in ‎Section 3.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
‎Section 2.17 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(d)    In the event that the Administrative Agent and the Company each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall


34
    
               

--------------------------------------------------------------------------------





purchase at par such of the Loans of the other Lenders (other than Competitive
Bid Rate Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Percentage, and
such Lender shall cease to be a Defaulting Lender; provided, however, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

Section 2.18. Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or the Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Company) that the Company or Required Lenders (as applicable) have determined,
that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.


35
    
               

--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods) and (y) the Eurodollar Rate component shall no longer
be utilized in determining the Base Rate.  Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE 3    
CONDITIONS

Section 3.01. Conditions to Effectiveness. The Commitments shall become
effective on the date that each of the following conditions shall have been
satisfied (or waived in accordance with ‎Section 9.07):
(a)    Counterparts. The Administrative Agent and the Syndication Agent shall
have received counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, facsimile transmission, electronic communication, pursuant to
procedures acceptable to the Administrative Agent, or other written confirmation
from such party of execution of a counterpart hereof by such party).
(b)    Account. The Company shall have designated in writing to the
Administrative Agent its account pursuant to ‎Section 2.04(b).
(c)    Signatures. The Company shall have certified the name and signature of
each officer authorized to sign this Agreement and any Notes on its behalf and
each Designated Representative authorized to give Notices of Borrowing or give
Notices of Conversion/Continuation under this Agreement. The Lenders may
conclusively rely on such certification until they respectively receive notice
in writing to the contrary.
(d)    Opinion of Company Counsel. The Administrative Agent and the Syndication
Agent shall have received (i) an opinion of Hogan Lovells US LLP, special
counsel for the Company, and (ii) an opinion of the General Counsel, the
Associate General Counsel or an Assistant General Counsel of the Company, in


36
    
               

--------------------------------------------------------------------------------





form and substance reasonably satisfactory to the Administrative Agent; the
Company hereby expressly instructs each such counsel to prepare such opinion for
the benefit of the Agents and the Lenders.
(e)    Proof of Corporate Action. The Company shall have delivered copies
certified by its Secretary or an Assistant Secretary of its Charter and Bylaws
and of all corporate action taken by the Company to authorize the execution,
delivery and performance of this Agreement and the Notes and the borrowing
hereunder.
(f)    Know Your Customer. The Administrative Agent shall have received all
documentation and other information reasonably requested by each Lender that is
required for compliance with the Patriot Act or other “know your customer” and
anti-money laundering rules and regulations (which requested information shall
have been received at least three Domestic Business Days prior to the Effective
Date to the extent requested by the Lenders at least 10 Domestic Business Days
prior to the Effective Date).
(g)    Fees. The Lenders and the Agents shall have received the fees, as
otherwise agreed to by them and the Company, then or theretofore payable.
(h)    Existing Credit Agreement. Each of the Administrative Agent and the
Syndication Agent shall have received evidence satisfactory to it of the
termination of all commitments under, and the payment of all principal and
interest on any loans outstanding under, and of all other amounts payable under,
the Existing Credit Agreement;
provided that this Agreement shall not become effective or be binding unless all
of the foregoing conditions are satisfied no later than August 24, 2018. The
Administrative Agent shall promptly notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto. The Lenders that are parties to the Existing Credit Agreement,
comprising the “Required Lenders” as defined in the Existing Credit Agreement,
and the Company agree to eliminate the requirement under ‎Section 2.12 of the
Existing Credit Agreement that notice of optional termination of the commitments
thereunder be given three Domestic Business Days in advance, and further agree
that the commitments under the Existing Credit Agreement shall terminate in
their entirety simultaneously with and subject to the effectiveness of this
Agreement and that the Company shall be obligated to pay the accrued facility
fees thereunder to but excluding the date of such effectiveness.

Section 3.02. Conditions to All Loans. The obligation of each Lender to make
each Loan to be made by it on or after the Effective Date (including the initial
Loan), is subject to the following conditions precedent:


37
    
               

--------------------------------------------------------------------------------





(a)    Events of Default, Etc. No Event of Default shall have occurred and be
continuing; and except as otherwise described by the Company in a writing to the
Syndication Agent and waived by the Required Lenders, the representations of the
Company in ‎Article 4 (other than Sections ‎4.04(c), ‎4.05, ‎4.10 and ‎4.11)
shall be true on and as of the date of such Loan with the same force and effect
as if made on and as of such date. Notwithstanding the foregoing, for purposes
of the representations of the Company in ‎Article 4 in respect of any Loans to
be made on the Effective Date, the limitation in the parenthetical included in
the previous sentence shall not apply.
(b)    Company Representation. Each Notice of Borrowing given by the Company
shall constitute a representation by the Company as to the satisfaction in
respect of such borrowing of the conditions referred to in ‎Section 3.02(a).

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants on the Effective Date and subject to
‎Section 3.02(a), each other date required pursuant to this Agreement that:

Section 4.01. Corporate Existence and Power. The Company is duly organized and
validly existing under the laws of the state of its organization without
limitation on the duration of its existence, is in good standing therein, and is
duly qualified to transact business in all jurisdictions where such
qualification is necessary, except for such jurisdictions where the failure to
be so qualified or licensed will not be reasonably likely to have a Material
Adverse Effect; the Company has corporate power to enter into and perform this
Agreement; and the Company has the corporate power to borrow Loans, and issue
Notes as contemplated by this Agreement. Each of the Company’s Restricted
Subsidiaries is duly organized and validly existing under the laws of the state
of its organization without limitation on the duration of its existence, is in
good standing therein, and is duly qualified to transact business in all
jurisdictions where such qualification is necessary, except, in each case, where
the failure to be so organized, existing, in good standing, qualified or
licensed will not be reasonably likely to have a Material Adverse Effect.

Section 4.02. No Contravention. The execution and delivery by the Company of
this Agreement and any Notes and the performance by the Company of its
respective obligations under this Agreement and any Notes, do not contravene, or
constitute a default under, any provision of applicable law or regulation or
such corporation’s charter or certificate of incorporation, as the case may be,
or bylaws or any indenture, agreement, instrument, judgment or order to which
the Company is a party or by which it or any of its material assets or


38
    
               

--------------------------------------------------------------------------------





properties may be bound or affected which would be reasonably likely to have a
Material Adverse Effect.

Section 4.03. Corporate Authorization; Binding Effect. The Company has taken all
corporate action necessary to authorize its execution and delivery of this
Agreement and any Notes and the consummation of the transactions contemplated
hereby; this Agreement and any Notes constitute the legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their respective terms, except to the extent limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
application relating to or affecting the enforcement of creditors’ rights or by
general equitable principles.

Section 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2017 and 2016 and
the related consolidated statements of earnings, stockholders’ equity, and cash
flows for each of the years then ended, audited by Ernst & Young LLP and set
forth in the Company’s 2017 Form 10-K, a copy of which has been made available
to each of the Lenders, present fairly, in all material respects, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such dates and the consolidated results of their operations and their cash
flows for each of the years then ended in conformity with GAAP.
(b)    The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of June 24, 2018 and the related unaudited
consolidated statements of income and cash flows for the six months then ended,
set forth in the Company’s Form 10-Q for the quarter ended June 24, 2018, a copy
of which has been made available to each of the Lenders, present fairly, in all
material respects, on a basis consistent with the financial statements referred
to in subsection ‎(a) of this Section, the consolidated financial position of
the Company and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such six-month period
(subject to normal year-end adjustments and the absence of certain footnotes).
(c)    Since December 31, 2017, there has occurred no change in the consolidated
financial condition of the Company and its Consolidated Subsidiaries which would
be reasonably likely to have a Material Adverse Effect.

Section 4.05. Litigation; Taxes. (a) There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Company’s legal department
threatened, against or affecting the Company or any Subsidiary, the adverse
determination of which is reasonably likely to occur, and if so adversely
determined would be reasonably likely to have a Material Adverse Effect.
(b)    The Company and each Subsidiary have filed all material tax returns
which, to the knowledge of the Company’s Vice President, Taxes and General Tax


39
    
               

--------------------------------------------------------------------------------





Counsel, were required to be filed and have paid or have adequately provided for
all taxes shown thereon to be due, including interest and penalties, except for
(i) those not yet delinquent, (ii) those the nonpayment of which would not be
reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith and adequately covered by reserves.

Section 4.06. Margin Regulations. No part of the proceeds of any Loan will be
used in a manner which would violate, or result in a violation of, Regulation U.

Section 4.07. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act and the filing
of International Capital Form CQ-1’s.

Section 4.08. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Agents against the Company under this Agreement
and the Notes will not be subordinate to, and will rank at least pari passu
with, the claims and rights of any other unsecured creditors of the Company
(except to the extent provided by bankruptcy, reorganization, insolvency,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general principles of equity).

Section 4.09. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any misstatement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading in any material respect on and as of the date hereof.

Section 4.10. ERISA. Except for matters which are not reasonably expected to
have a Material Adverse Effect, (a) each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan and (b) no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or made any
amendment to any Plan which, in either case has resulted or could result in the
imposition of a material Lien or the posting of a material bond or other
material security under ERISA or the Internal Revenue Code or (iii) incurred any
material liability under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.


40
    
               

--------------------------------------------------------------------------------






Section 4.11. Environmental Matters. The financial statements described in
‎Section 4.04 provide certain information regarding the current and potential
obligations arising from various consent decrees, cleanup and abatement orders,
and current or potential proceedings pertaining to actual or alleged soil and
water contamination, disposal of hazardous wastes, and other environmental
matters related to properties currently owned by the Company or its Restricted
Subsidiaries, previously owned properties, and other properties. Since December
31, 2017, environmental matters have not caused any material adverse change in
the consolidated financial condition of the Company and the Consolidated
Subsidiaries from that shown by such financial statements.
In the ordinary course of business, the ongoing operations of the Company and
its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Company, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to result in a material adverse change in the consolidated
financial condition of the Company and the Consolidated Subsidiaries.

Section 4.12. Anti-Corruption Laws and Sanctions. (a) The Company has
implemented policies and procedures reasonably designed to promote compliance by
the Company and its Subsidiaries and their respective directors, officers,
employees, and agents with Anti-Corruption Laws and applicable Sanctions. The
Company and its Subsidiaries, and their respective officers, and to the
knowledge of any Responsible Officer of the Company, its employees, directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
except in such instances in which failure to comply therewith could not
reasonably be excepted to have a Material Adverse Effect.
(b)    The Company and its Subsidiaries are not knowingly engaged in any
activity that would reasonably be expected to result in the Company or any of
its Subsidiaries being designated as a Sanctioned Person. None of the Company,
any Subsidiary or to the knowledge of any Responsible Officer of the Company,
any of their respective directors, officers, employees, or agents, is a
Sanctioned Person.

Section 4.13. EEA Financial Institution Status. The Company does not constitute
an EEA Financial Institution.

ARTICLE 5    
COVENANTS


41
    
               

--------------------------------------------------------------------------------





From the Effective Date and so long as any Lender has any Credit Exposure under
this Agreement, the Company agrees that, unless the Required Lenders shall
otherwise consent in writing:

Section 5.01. Information. The Company will deliver to the Administrative Agent
for each of the Lenders:
(a)    as soon as available and in any event within 60 days after the end of
each of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Company and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Company and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);
(b)    as soon as available and in any event within 120 days after the end of
each fiscal year, consolidated statements of earnings and cash flows of the
Company and the Consolidated Subsidiaries for such year and the related
consolidated balance sheets of the Company and the Consolidated Subsidiaries as
at the end of such year, all in reasonable detail and accompanied by an opinion
of independent public accountants of recognized standing selected by the Company
as to such consolidated financial statements (it being understood that delivery
of such statements as filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this subsection);
(c)    promptly after their becoming available:
(i)    copies of all financial statements, stockholder reports and proxy
statements that the Company shall have sent to its stockholders generally; and
(ii)    copies of all registration statements filed by the Company under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Company
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);
(d)    from time to time, with reasonable promptness, such further information
regarding the business and financial condition of the Company and its
Subsidiaries as any Lender may reasonably request through the Syndication


42
    
               

--------------------------------------------------------------------------------





Agent; provided, notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in no event shall the Company or any Subsidiary be
required to provide any such information which reasonably (i) is subject to
restrictions imposed by applicable security clearance regulations, (ii) violates
any binding confidentiality obligations of the Company and/or its Subsidiaries
to a Person other than the Company or any of its Subsidiaries, (iii) constitutes
non-financial trade secrets or non-financial proprietary information, (iv) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by applicable law or
(v) is subject to attorney-client or similar privilege or constitutes attorney
work-product;
(e)    prompt notice of the occurrence of any Default;
(f)    prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Company, threatened) and affecting the Company or any Restricted
Subsidiary, except litigation or proceedings which, the adverse determination of
which is not reasonably likely to occur, or which, if so adversely determined,
would not be reasonably likely to result in a Material Adverse Effect; and
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation.
Each set of financial statements delivered pursuant to clause ‎(a) or clause
‎(b) of this ‎Section 5.01 shall be accompanied by a certificate in the form
attached hereto as Exhibit I signed by a financial officer of the Company (i)
stating that such officer has no knowledge, except as specifically stated, of
any Default and (ii) including the computations showing whether the Company was,
at the end of the relevant fiscal period, in compliance with the provisions of
‎Section 5.09.
Information required to be delivered pursuant to clause ‎(a), ‎(b) or ‎(c) above
which is filed by the Company with the Securities and Exchange Commission shall
be deemed to have been delivered on the date when so filed (it being understood
that deemed delivery does not affect the requirement of a certificate as set
forth in the preceding paragraph).
The Company hereby acknowledges that the Administrative Agent and/or the
Arrangers may, and if reasonably requested by the Company, shall promptly, make
available to the Lenders materials and/or information provided by or on behalf
of the Company hereunder (collectively, “Company Materials”) by posting the
Company Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”).


43
    
               

--------------------------------------------------------------------------------






Section 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Company or such Restricted
Subsidiary; provided that neither the Company nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim (i) the
payment of which is being contested in good faith and by proper proceedings,
(ii) not yet delinquent or (iii) the non-payment of which, if taken in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

Section 5.03. Insurance. The Company will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is customarily carried by owners of similar
businesses and properties in the same general areas in which the Company or such
Restricted Subsidiary operates or, to the extent customary, self-insurance.

Section 5.04. Maintenance of Existence. The Company will preserve and maintain
its corporate existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business, and conduct its
business in an orderly, efficient and regular manner. The Company will cause
each Restricted Subsidiary to (i) preserve and maintain its corporate existence
and all of its rights, privileges and franchises necessary or desirable in the
normal conduct of business, and (ii) conduct its business in an orderly,
efficient and regular manner, except to the extent failure to comply with the
covenants in each of clause (i) and (ii) would not reasonably be expected to
have a Material Adverse Effect. Nothing herein contained shall prevent the
termination of the business or corporate existence of any Subsidiary which in
the judgment of the Company is no longer necessary or desirable, a merger or
consolidation of a Subsidiary into or with the Company (if the Company is the
surviving corporation) or another Subsidiary or any merger, consolidation or
transfer of assets permitted by ‎Section 5.07, as long as immediately after
giving effect to any such transaction, no Default shall have occurred and be
continuing.

Section 5.05. Maintenance of Properties. Except to the extent noncompliance
would not be reasonably likely to result in a Material Adverse Effect, the
Company will keep, and will cause each Restricted Subsidiary to keep, all of its
properties necessary, in the judgment of the Company, in its business in good
working order and condition, ordinary wear and tear excepted. Nothing in this
‎Section 5.05 shall prevent the Company or any Restricted Subsidiary from
discontinuing the operation or maintenance, or both the operation and
maintenance, of any properties of the Company or any such Restricted Subsidiary


44
    
               

--------------------------------------------------------------------------------





if such discontinuance is, in the judgment of the Company (or such Restricted
Subsidiary), desirable in the conduct of its business.

Section 5.06. Compliance with Laws. The Company will comply, and will cause each
Restricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, a breach of which
would be reasonably expected to have a Material Adverse Effect, except where
contested in good faith and by proper proceedings.

Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Company shall
not consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless:
(i)    the Company or another solvent corporation that is incorporated under the
laws of the United States, any state thereof or the District of Columbia is the
surviving corporation of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the properties and assets of the Company
substantially as an entirety;
(ii)    if a Person other than the Company is the surviving corporation as
described in subsection ‎(i) above or is the Person that acquires the property
and assets of the Company substantially as an entirety, it shall expressly
assume the performance of every covenant of this Agreement and of the Notes on
the part of the Company, as the case may be, to be performed or observed;
(iii)    immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
(iv)    if the Company is not the surviving corporation, the Company has
delivered (i) to the Syndication Agent an Officer’s Certificate and a legal
opinion of its General Counsel, Associate General Counsel or Assistant General
Counsel, upon the express instruction of the Company for the benefit of the
Syndication Agent and the Lenders, each stating that such transaction complies
with this Section and that all conditions precedent herein provided for relating
to such transaction have been complied with and (ii) such information as each
Lender or the Administrative Agent reasonably requests in order to perform its
“know your customer” due diligence with respect to the surviving corporation,
including a Beneficial Ownership Certification if the surviving corporation
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.
(b)    Upon any consolidation by the Company with, or merger by the Company
into, any corporation described in ‎Section 5.07(a)(i) or any conveyance


45
    
               

--------------------------------------------------------------------------------





or transfer of the properties and assets of the Company substantially as an
entirety to any corporation described in ‎Section 5.07(a)(i), such corporation
into which the Company is merged or consolidated or to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of the Company, under this Agreement with the same effect
as if such corporation had been named as the Company, herein, and thereafter, in
the case of a transfer or conveyance permitted by ‎Section 5.07(a), the Company,
shall be relieved of all obligations and covenants under this Agreement and the
Notes.

Section 5.08. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or suffer to exist any Lien upon any of its
assets, now owned or hereafter acquired, securing any Debt; provided, however,
that the foregoing restrictions shall not apply to:
(a)    Liens on any assets owned by the Company or any Restricted Subsidiary
existing at the date of this Agreement;
(b)    Liens on assets of a corporation or other entity existing at the time
such corporation or other entity is merged into or consolidated with the Company
or a Restricted Subsidiary (to the extent applicable, in accordance with
‎Section 5.07) or at the time of a purchase, lease or other acquisition of the
assets of a corporation or other entity as an entirety or substantially as an
entirety by the Company or a Restricted Subsidiary, whether or not any
indebtedness secured by such Liens is assumed by the Company or such Restricted
Subsidiary;
(c)    Liens on assets of a corporation or other entity existing at the time
such corporation or other entity becomes a Restricted Subsidiary;
(d)    Liens securing Debt of a Restricted Subsidiary owing to the Company or to
another Restricted Subsidiary;
(e)    materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; and Liens arising by
operation of law in favor of any lender to the Company or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Company or a Restricted Subsidiary deposited
with such lender in the ordinary course of business;
(f)    Liens on assets existing at the time of acquisition of such assets by the
Company or a Restricted Subsidiary, or Liens to secure the payment of all or any
part of the purchase price of assets upon the acquisition of such assets by the
Company or a Restricted Subsidiary or to secure any Debt incurred or guaranteed
by the Company or a Restricted Subsidiary prior to, at the time of, or within
one year after the later of the acquisition, completion of construction
(including any improvements on an existing asset) or commencement of full
operation of such


46
    
               

--------------------------------------------------------------------------------





asset, which Debt is incurred or guaranteed for the purpose of financing all or
any part of the purchase price thereof or construction or improvements thereon,
and which Debt may be in the form of obligations incurred in connection with
industrial revenue bonds or similar financings and letters of credit issued in
connection therewith; provided, however, that in the case of any such
acquisition, construction or improvement the Lien shall not apply to any asset
theretofore owned by the Company or a Restricted Subsidiary, other than, in the
case of any such construction or improvement, any theretofore unimproved real
property on which the property so constructed or the improvement made is
located;
(g)    Liens in favor of any customer (including any Governmental Authority) to
secure partial, progress, advance or other payments or performance pursuant to
any contract or statute or to secure any related indebtedness or to secure Debt
guaranteed by a Governmental Authority;
(h)    Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, indebtedness in an aggregate principal amount not in excess of
$300,000,000 (or the equivalent amount in a different currency);
(i)    Liens equally and ratably securing the Loans and such Debt; provided that
the Required Lenders may, in their sole discretion, refuse to take any Lien on
any asset (which refusal will not limit the Company’s or any Restricted
Subsidiary’s ability to incur a Lien otherwise permitted by this ‎Section
5.08(i)); such Lien may equally and ratably secure the Loans and any other
obligation of the Company or any of its Subsidiaries, other than an obligation
that is subordinated to the Loans;
(j)    any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement shall be
limited to all or part of the asset which secured the Lien so extended, renewed
or replaced (plus improvements and construction on such asset); and
(k)    Liens securing Debt in an aggregate amount that, together with all other
Debt of the Company and its Restricted Subsidiaries that is secured by Liens not
otherwise permitted under subsections ‎(a) through ‎(j) above (if originally
issued, assumed or guaranteed at such time), does not at the time exceed the
greater of 10% of Stockholders’ Equity as of the end of the fiscal quarter
preceding the date of determination or $1,000,000,000. For purpose of this
‎Section 5.08(k), the term “Consolidated Subsidiaries” in the definition of
“Stockholders’ Equity” includes any Exempt Subsidiaries.


47
    
               

--------------------------------------------------------------------------------





This covenant shall not apply to any “margin stock” within the meaning of
Regulation U in excess of 25% in value of the assets covered by this covenant.
For the avoidance of doubt, the creation of a security interest arising solely
as a result of, or the filing of UCC financing statements in connection with,
any sale by the Company or any of its Subsidiaries of accounts receivable not
prohibited by ‎Section 5.07 shall not constitute a Lien prohibited by this
covenant.

Section 5.09. Leverage Ratio. The Company will not permit, as of the last Sunday
of each March, June and September and as of the last day of each December, the
ratio of (a) Debt to (b) the sum of Debt and Stockholders’ Equity, each, on a
consolidated basis to exceed 65.0%. For purposes of this ‎Section 5.09, (i) the
term “Consolidated Subsidiaries” in the definitions of “Debt” and “Stockholders’
Equity” includes any Exempt Subsidiaries, and (ii) Debt will exclude up to (x)
$200,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and (y)
$500,000,000 of Debt consisting of guarantees.

Section 5.10. Use of Facility. (a) The Company will use the proceeds of the
Loans for any lawful corporate purposes.
(b)    The Company and its Subsidiaries will not use, and the Company shall use
its best efforts to ensure that the directors, officers, employees, and agents
of the Company and its Subsidiaries shall not use, directly or, to the knowledge
of any Responsible Officer of the Company, indirectly, the proceeds of any Loans
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except to the extent licensed or
otherwise authorized under U.S. law.

ARTICLE 6    
DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:
(a)    the Company shall fail to pay the principal of any Loan when due;
(b)    the Company shall fail to pay within 5 days of the due date thereof the
Facility Fee, or any interest on any Loan;
(c)    the Company shall fail to pay within 30 days after written request for
payment by any Lender, acting through the Administrative Agent, any other amount
payable under this Agreement;


48
    
               

--------------------------------------------------------------------------------





(d)    the Company shall fail to observe or perform any agreement contained in
Sections ‎5.07 through ‎5.09;
(e)    the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses ‎(a) through
‎(d) above) for 30 days after written notice thereof has been given to the
Company by the Syndication Agent at the request of the Required Lenders;
(f)    any representation or warranty made by the Company in ‎Article 4 of this
Agreement or any certificate or writing furnished pursuant to this Agreement
shall prove to have been incorrect in any material respect when made and such
deficiency shall remain unremedied for 5 days after written notice thereof shall
have been given to the Company by the Syndication Agent at the request of the
Required Lenders;
(g)    any Material Debt shall become due before stated maturity by the
acceleration of the maturity thereof by reason of default, or any Material Debt
shall become due by its terms and shall not be paid and, in any case aforesaid
in this clause ‎(g), corrective action satisfactory to the Required Lenders
shall not have been taken within 5 days after written notice of the situation
shall have been given to the Company by the Syndication Agent at the request of
the Required Lenders;
(h)    the Company or any Restricted Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(i)    an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
(j)    a final judgment for the payment of money in excess of $250,000,000 (net
of any amounts paid or fully covered by independent third


49
    
               

--------------------------------------------------------------------------------





party insurance as to which the relevant insurance company does not dispute
coverage) shall have been entered against the Company or any Restricted
Subsidiary, and the Company or such Restricted Subsidiary shall not have
satisfied the same within 60 days, or caused execution thereon to be stayed
within 60 days, and such failure to satisfy or stay such judgment shall remain
unremedied for 5 days after notice thereof shall have been given to the Company
by the Syndication Agent at the request of the Required Lenders;
(k)    except to the extent such event singly, or together with other such
events that have occurred, are not reasonably expected to have a Material
Adverse Effect (i) the termination or imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
requiring a trustee to be appointed under Title IV of ERISA to administer, any
Plan or Plans or (ii) an action relating to a Multiemployer Plan involving the
imposition of a current payment obligation, which, in either case, has not been
satisfied or stayed within 60 days and such failure to satisfy or stay is
unremedied for 5 days after notice thereof shall have been given to the Company
by the Syndication Agent at the request of the Required Lenders;
(l)    during any two-year period, individuals who at the beginning of such
period constituted the Company’s Board of Directors (together with any new
director whose election by the Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of at least
two-thirds of the directors then in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or
(m)    any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) (other than an employee benefit or stock ownership plan of the
Company or any of its Subsidiaries) shall have acquired, directly or indirectly,
shares of capital stock (whether common or preferred or a combination thereof)
having ordinary voting power to elect a majority of the members of the Board of
Directors of the Company;
then, and in every such event, the Syndication Agent shall, if requested by the
Required Lenders, (i) by notice to the Administrative Agent and the Company
terminate the Commitments and they shall thereupon terminate, and (ii) by notice
to the Administrative Agent and the Company declare the Loans, interest accrued
thereon and all other amounts payable hereunder to be, and the same shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the event of (A) the filing by the Company of a
petition, or (B) an actual or deemed entry of an order for relief with respect
to the Company, under the federal bankruptcy laws as now or hereafter in effect,
without


50
    
               

--------------------------------------------------------------------------------





any notice to the Company or any other act by the Syndication Agent, the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

ARTICLE 7    
THE AGENTS

Section 7.01. Appointment and Authorization. Each Lender appoints and authorizes
each Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the Notes as are delegated to such Agent by the
terms hereof or thereof, together with all such powers as are reasonably
incidental thereto; provided, however, that the Agents shall not commence any
legal action or proceeding before a court of law on behalf of any Lender without
such Lender’s prior consent.

Section 7.02. Agents and Affiliates. Each of Bank of America, N.A. and JPMorgan
Chase Bank, N.A. and their respective affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Company or any
Subsidiary or affiliate of the Company as if it were not an Agent hereunder.
With respect to its Commitment and Loans made by it, each of Bank of America,
N.A. and JPMorgan Chase Bank, N.A. (and any of their respective successors
acting as an Agent), in its capacity as a Lender hereunder, shall have the same
rights and obligations hereunder as any other Lender and may exercise (or be
subject to) the same as though it were not an Agent. The term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each of Bank of
America, N.A. and JPMorgan Chase Bank, N.A. (and any successor acting as an
Agent) in its capacity as a Lender.

Section 7.03. Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, the Agents shall not be required to take any action with respect to
any Default, except as expressly provided in ‎Article 6.

Section 7.04. Consultation with Experts. Each Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable to any Lender for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Agents. No Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as required by the


51
    
               

--------------------------------------------------------------------------------





terms of this Agreement) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made by any Person in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in ‎Article 3, except receipt of items
required to be delivered to such Agent; or (iv) the validity, effectiveness
(except for its own due execution and delivery) or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. No Agent shall incur any liability by acting in reasonable reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, facsimile transmission or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Company)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such Agent’s gross
negligence or willful misconduct) that such Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by such Agent
hereunder.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.

Section 7.08. Successor Agents. An Agent may resign at any time by giving
written notice thereof to the Lenders and the Company. Upon any such
resignation, the Company shall, with the consent of the Required Lenders, have
the right to appoint a successor Agent (which may be the other institution then
acting as Agent). If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 60 days after the retiring Agent gives
notice of resignation (the “Resignation Effective Date”), the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent (which may be the other
institution then acting as Agent), which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000 (an “Eligible
Successor Agent”); provided that if the retiring Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then


52
    
               

--------------------------------------------------------------------------------





such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.
If the Person serving as an Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person, remove such Person as Agent, and with the consent of
the Company, appoint a successor Agent that is an Eligible Successor Agent. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring or removed
Agent, including under ‎Section 5.01 hereof, shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for in this Section. Upon the acceptance of its appointment as
an Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations hereunder as Agent (if not already discharged therefrom
as provided in this Section). After any retiring or removed Agent’s resignation
or removal hereunder as an Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was an
Agent.

Section 7.09. Agents’ Fees. The Company shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and each Agent.

Section 7.10. Documentation Agents. Nothing in this Agreement shall impose upon
the Documentation Agents, in such capacity, any duty or obligation whatsoever.

ARTICLE 8    
CHANGE IN CIRCUMSTANCES

Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If after
the date hereof, in the case of any Committed Loan, or the date of the related
Competitive Bid Quote, in the case of any Competitive Bid Loan, a Change in Law
shall impose, modify or deem applicable any reserve, special deposit, assessment
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve


53
    
               

--------------------------------------------------------------------------------





System pursuant to Regulation D) against assets of, deposits with or for the
account of, or credit extended by, any Lender or shall impose on any Lender or
the London interbank market any other condition affecting such Lender’s Fixed
Rate Loans, or its Notes, and the result of any of the foregoing is to increase
the cost to such Lender of making or maintaining any such Fixed Rate Loans, or
to reduce the amount of any sum received or receivable by such Lender under this
Agreement or under its Note, by an amount deemed by such Lender to be material,
then, within 15 days after written demand therefor made through the
Administrative Agent, in the form of the certificate referred to in ‎Section
8.01(c), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such increased cost or reduction; provided
that the Company shall not be required to pay any such compensation with respect
to any period prior to the 30th day before the date of any such demand.
(b)    Without limiting the effect of ‎Section 8.01(a) (but without
duplication), if any Lender determines at any time after the date on which this
Agreement becomes effective that a Change in Law will have the effect of
increasing the amount of capital or liquidity required to be maintained by such
Lender (or its Parent) based on the existence of such Lender’s Loans, Commitment
and/or other obligations hereunder, then the Company shall pay to such Lender,
within 15 days after its written demand therefor made through the Administrative
Agent in the form of the certificate referred to in ‎Section 8.01(c) such
additional amounts as shall be required to compensate such Lender for any
reduction in the rate of return on capital or liquidity of such Lender (or its
Parent) as a result of such increased capital or liquidity requirement; provided
that the Company shall not be required to pay any such compensation with respect
to any period prior to the 30th day before the date of any such demand; provided
further, however, that to the extent (i) a Lender shall increase its level of
capital or liquidity above the level maintained by such Lender on the date of
this Agreement and there has not been a Change in Law or (ii) there has been a
Change in Law and a Lender shall increase its level of capital or liquidity by
an amount greater than the increase attributable (taking into consideration the
same variables taken into consideration in determining the level of capital or
liquidity maintained by such Lender on the date of this Agreement) to such
Change in Law, the Company shall not be required to pay any amount or amounts
under this Agreement with respect to any such increase in capital or liquidity.
Thus, for example, a Lender which is “adequately capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such Lender) may not require the Company to make
payments in respect of increases in such Lender’s level of capital or liquidity
made under the circumstances described in clause (i) or (ii) above which improve
its capital or liquidity position from “adequately capitalized” to “well
capitalized” (as such term or any similar term is used by any applicable bank
regulatory agency having authority with respect to such Lender).


54
    
               

--------------------------------------------------------------------------------





(c)    Each Lender will promptly notify the Company, through the Administrative
Agent, of any event of which it has knowledge, occurring after the date on which
this Agreement becomes effective, which will entitle such Lender to compensation
pursuant to this ‎Section 8.01 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate of any Lender claiming
compensation under this ‎Section 8.01 and setting forth the additional amount or
amounts to be paid to it hereunder and setting forth the basis for the
determination thereof shall be conclusive in the absence of manifest error. In
determining such amount, such Lender shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods. This Section 8.01
shall not apply to any Indemnified Taxes, Other Taxes or Excluded Taxes, which
shall be covered solely by Section 8.03.
(d)    Amounts shall only be payable by the Company to the applicable Lender
under this Section 8.01 so long as such Lender determines in good faith that it
is its general policy or practices to demand compensation in similar
circumstances under comparable provisions of other financing agreements.

Section 8.02. Illegality. (a) Notwithstanding any other provision herein, if,
after the date on which this Agreement becomes effective, a Change in Law shall
make it unlawful or impossible for any Lender to (i) honor any Commitment it may
have hereunder to make any Eurodollar Loan, then such Commitment shall be
suspended, or (ii) maintain any Eurodollar Loan or any Competitive Bid
Eurodollar Loan, then all Eurodollar Loans and Competitive Bid Eurodollar Loans
of such Lender then outstanding shall be converted into Base Rate Loans as
provided in ‎Section 8.02(b), and any remaining Commitment of such Lender
hereunder to make Eurodollar Loans (but not other Loans) shall be immediately
suspended, in either case until such Lender may again make and/or maintain
Eurodollar Loans (as the case may be), and borrowings from such Lender, at a
time when borrowings from the other Lenders are to be of Eurodollar Loans, shall
be made, simultaneously with such borrowings from the other Lenders, by way of
Base Rate Loans. Upon the occurrence of any such change, such Lender shall
promptly notify the Company thereof (with a copy to the Administrative Agent),
and shall furnish to the Company in writing evidence thereof certified by such
Lender. Before giving any notice pursuant to this ‎Section 8.02, such Lender
shall designate a different Applicable Lending Office if such designation will
avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.
(b)    Any conversion of any outstanding Eurodollar Loan or an outstanding
Competitive Bid Loan which is required under this ‎Section 8.02 shall be
effected immediately (or, if permitted by applicable law, on the last day of the
Interest Period therefor).


55
    
               

--------------------------------------------------------------------------------






Section 8.03. Taxes on Payments. (a) All payments in respect of the Loans shall
be made free and clear of and without any deduction or withholding for or on
account of any present and future taxes, assessments or governmental charges
imposed by the United States, or any political subdivision or taxing authority
thereof or therein (“Taxes”), excluding (w) taxes imposed on a Lender’s net
income, (x) franchise taxes, (y) branch profits taxes, and (z) taxes imposed
under FATCA (all such non-excluded taxes being hereinafter called “Indemnified
Taxes” and all such excluded taxes being hereinafter called “Excluded Taxes”),
except as expressly provided in this ‎Section 8.03. If any Indemnified Taxes are
imposed and required by law to be deducted or withheld from any amount payable
to any Lender or Agent, then the Company shall (i) increase the amount payable
so that such Lender or Agent will receive a net amount (after deduction of all
Indemnified Taxes) equal to the amount due hereunder, (ii) pay such Indemnified
Taxes to the appropriate taxing authority for the account of such Lender or
Agent, and (iii) as promptly as possible thereafter, send such Lender or Agent
evidence showing payment thereof, together with such additional documentary
evidence as such Lender or Agent may from time to time require. If the Company
fails to perform its obligations under (ii) or (iii) above, the Company shall
indemnify the Administrative Agent and/or such Lender or Agent for such
Indemnified Taxes and any incremental taxes, interest or penalties that may
become payable as a result of any such failure; provided, however, that the
Company will not be required to make any payment to any Lender or Agent under
this ‎Section 8.03 if withholding is required in respect of such Lender or Agent
by reason of such Lender’s failure to comply with subsection ‎(c) or (d), unless
such failure results from an amendment to or a change in any applicable law or
regulation or in the interpretation thereof by any regulatory authority
(including without limitation any change in an applicable tax treaty), which
amendment or change becomes effective after the date hereof.
(b)    The Company shall indemnify the Agents and each Lender against any
transfer taxes, documentary taxes, or similar assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).
(c)    Each Lender that is a United States person for United States federal
income tax purposes shall deliver to the Company and the Administrative Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding.
(d)    Each Lender that is not a United States person for United States federal
income tax purposes (a “Foreign Person”) agrees that it shall deliver to the
Company and the Administrative Agent (i) on or before the date on which this


56
    
               

--------------------------------------------------------------------------------





Agreement becomes effective or the date of the Assignment and Assumption
Agreement whereby it became a “Lender” hereunder (whichever is later), two duly
completed copies of Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, as
appropriate, indicating that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, (ii) on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by such Lender to the Company and the
Administrative Agent, such duly completed extensions or renewals of such forms
(or successor forms) certifying in the case of a Form W-8BEN, W-8BEN-E or W-8ECI
(or successor forms) that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders such forms inapplicable
or the exemption to which such forms relate unavailable and such Lender notifies
the Company and the Administrative Agent that it is not entitled to receive
payments without deduction or withholding of United States federal income taxes)
and (iii) in the event of a transfer of any Loan to a subsidiary or affiliate of
such Lender, concurrently with such transfer, a new Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor form), as the case may be, for such
subsidiary or affiliate indicating that such subsidiary or affiliate is, on the
date of delivery thereof, entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. The
Company and the Administrative Agent shall each be entitled to rely on such
forms in its possession until receipt of any revised or successor form pursuant
to the preceding sentence.
(e)    If a Lender, at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Indemnified Taxes. For any period with
respect to which a Lender has failed to provide the Company with the appropriate
form pursuant to ‎Section 8.03(c) or (d) (unless such failure is due to a change
in treaty, law or regulation, or in the interpretation thereof by any regulatory
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to additional
payments under ‎Section 8.03(a) with respect to Indemnified Taxes imposed by the
United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Indemnified Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Indemnified Taxes.


57
    
               

--------------------------------------------------------------------------------





(f)    If the Company is required to pay additional amounts to or for the
account of any Lender pursuant to this ‎Section 8.03, then such Lender will
change the jurisdiction of one or more Applicable Lending Offices so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the sole judgment of such Lender, is not otherwise
disadvantageous to such Lender.
(g)    If any Lender is able to apply for any credit, refund, deduction or other
reduction in Indemnified Taxes or Other Taxes in an amount which is reasonably
determined by such Lender to be material, which arises by reason of any payment
made by the Company pursuant to this ‎Section 8.03, such Lender will use
reasonable efforts to obtain such credit, refund, deduction or other reduction
and, upon receipt thereof, will pay to the Company an amount, not exceeding the
amount of such payment by the Company, equal to the net after tax value to such
Lender, in its good faith determination, of such part of such credit, refund,
deduction or other reduction as it determines to be allocable to such payment by
the Company, having regard to all of its dealings giving rise to similar
credits, refunds, deductions or other reductions during the same tax period and
to the cost of obtaining the same; provided, however, that (i) such Lender shall
not be obligated to disclose to the Company any information regarding its tax
affairs or computations and (ii) nothing contained in this ‎Section 8.03 shall
be construed so as to interfere with the right of such Lender to arrange its tax
affairs as it deems appropriate.
(h)    If a payment made to a Lender under this Agreement or a Note would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(i)    Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes or
Other Taxes attributable to such Lender (but only to the extent that the Company
has not already indemnified the Administrative Agent for such Taxes or


58
    
               

--------------------------------------------------------------------------------





Other Taxes and without limiting any obligation of the Company to do so), (ii)
any Taxes, Other Taxes or Excluded Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.08(g) and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or a Note or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph ‎(i).

ARTICLE 9    
MISCELLANEOUS

Section 9.01. Termination of Commitment of a Lender; New Lenders. (a) (1) If and
during the time a Failed Loan in respect of any Lender shall exist, (2) upon
receipt of notice from any Lender for compensation or indemnification pursuant
to ‎Section 8.01(c) or ‎Section 8.03, (3) if any Lender shall fail to comply
with the requirements of ‎Section 8.03(c), ‎(d), ‎(g) or ‎(h), (4) upon receipt
of notice that the Commitment of a Lender to make Eurodollar Loans has been
suspended or (5) if any Lender is a Defaulting Lender or a Non-Consenting
Lender, the Company shall have the right to terminate the Commitment in full of
any such Lender (a “Retiring Lender”). The termination of the Commitment of a
Retiring Lender pursuant to this ‎Section 9.01(a) shall be effective on the
tenth Domestic Business Day following the date of a notice of such termination
to the Retiring Lender through the Syndication Agent, subject to the
satisfaction of the following conditions:
(i)    in the event that on such effective date there shall be any Loans
outstanding hereunder, the Company shall have prepaid on such date the aggregate
principal amount of such Loans held by the Retiring Lender only; and
(ii)    in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause ‎(i) above, the Company shall have paid such
Retiring Lender all accrued interest thereon, and the Facility Fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Company to such Lender under ‎Section 2.14 by reason of the
prepayment of Loans pursuant to clause ‎(i) with respect to the period ending on
such effective date;


59
    
               

--------------------------------------------------------------------------------





provided that the provisions of ‎Section 8.01, ‎Section 8.03 and ‎Section 9.04
shall survive for the benefit of any Retiring Lender.
Upon satisfaction of the conditions set forth in clauses ‎(i) and ‎(ii) above,
such Lender shall cease to be a Lender hereunder.
(b)    In lieu of the termination of a Lender’s Commitment pursuant to ‎Section
9.01(a), the Company may notify the Syndication Agent that the Company desires
to replace such Retiring Lender with an Eligible Assignee (which may be one or
more of the Lenders), which will purchase the Loans and assume the Commitment of
the Retiring Lender. Upon the Company’s selection of a bank to replace a
Retiring Lender, such bank’s agreement thereto and the fulfillment of the
conditions to assignment and assumption set forth in ‎Section 9.08 which shall
result in payment to the Retiring Lender, either by the Company or the assignee,
of all amounts which would have been payable upon termination of its Commitment
pursuant to ‎Section 9.01(a), such bank shall become a Lender hereunder for all
purposes in accordance with ‎Section 9.08.
(c)    Except to the extent otherwise expressly agreed by the affected parties,
no termination or assignment of a Defaulting Lender’s Commitment pursuant to
this Section 9.01 will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

Section 9.02. Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy, facsimile
transmission or similar writing), except as provided in subsection (b) below,
and shall be given to such party (i) in the case of the Company or any Agent, at
its address set forth on the signature pages hereof, (ii) in the case of any
Lender, at its address set forth in its Administrative Questionnaire or (iii) in
the case of any party, such other address as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (a) if given by
registered or certified mail, upon the earlier of the date of actual receipt or
the date of delivery indicated on the return receipt delivered to the sender or
(b) if given by any other means, when received at the address or telecopier
number specified in this Section and an oral or written confirmation of receipt
is received from the recipient.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications


60
    
               

--------------------------------------------------------------------------------





to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Lender Party’s
or the Administrative Agent’s transmission of Company Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent caused by the gross
negligence or willful misconduct of any of the Agent Parties.

Section 9.03. No Waivers. No failure or delay by any Agent or Lender in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.


61
    
               

--------------------------------------------------------------------------------






Section 9.04. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable and documented fees and expenses of the Arrangers and the Agents
(including the reasonable and documented fees and expenses of special counsel
for the Arrangers and the Agents) in connection with the preparation of this
Agreement (or the amendment, modification or waiver thereof) as previously
agreed upon between the Company, the Arrangers and the Agents and (ii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Agents and the Lenders, including reasonable and documented fees and expenses of
no more than (x) one counsel to the Agents (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty),
(y) one counsel to the Lenders (plus one local counsel in each applicable
jurisdiction and one specialty counsel in each applicable specialty) and (z) in
the case of an actual conflict of interest, one additional counsel for each
group of similarly situated affected persons, taken as a whole), in connection
with such Event of Default and collection and other enforcement proceedings
resulting therefrom.
(b)    The Company agrees to indemnify each Agent and Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”; and each of the affiliates and other Persons
with respect to any particular Agent or Lender, its “Related Persons”) and hold
each Indemnitee harmless from and against (and to reimburse each Indemnitee on
demand for) any and all claims, liabilities, losses, damages, costs and
reasonable expenses of any kind (including, without limitation, the reasonable
and documented fees and disbursements of counsel, limited to (x) one counsel for
the Agents (plus one local counsel in each applicable jurisdiction and one
specialty counsel in each applicable specialty), (y) one counsel for the Lenders
(plus one local counsel in each applicable jurisdiction and one specialty
counsel in each applicable specialty), and (z) in the case of an actual conflict
of interest, one additional counsel in each relevant jurisdiction for each group
of similarly situated affected Indemnitees, taken as a whole) incurred by such
Indemnitee in response to or in defense of any investigative, administrative or
judicial proceeding relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans hereunder or any related transaction;
provided that no Indemnitee shall have the right to be indemnified hereunder (i)
to the extent such indemnification relates to relationships of, between or among
each of, or any of, the Agents, the Lenders or any Eligible Assignee or
Participant or (ii) for such Indemnitee’s or any of its Related Persons’ gross
negligence, bad faith or willful misconduct or the material breach by such
Indemnitee or any of its Related Persons of their obligations (if any) under
this Agreement, as determined by a final and non-appealable judgment of a court
of competent jurisdiction. This Section shall not apply to any Indemnified
Taxes, Other Taxes or Excluded Taxes, which shall be covered solely by Section
8.03.
(c)    To the fullest extent permitted by applicable law, none of the Company,
the Agents and the Lenders shall assert, and each of the Company, the


62
    
               

--------------------------------------------------------------------------------





Agents and the Lenders hereby waives, and acknowledges that no other Person
shall have, any claim against the Company, any Indemnitee or any Indemnitee’s
Related Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof; provided that
nothing contained in this Section 9.04(c) shall limit the Company’s indemnity or
reimbursement obligations set forth in Section 9.04(b) to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in connection with which such Indemnitee or Indemnitee’s Related
Person is entitled to indemnification hereunder.

Section 9.05. Pro Rata Treatment. Except as expressly provided in this Agreement
with respect to Competitive Bid Loans, in ‎Section 9.01(a) or otherwise, (a)
each borrowing from, and change in the Commitments of, the Lenders shall be made
pro rata according to their respective Commitments, and (b) each payment and
prepayment on the Loans shall be made to all the Lenders, pro rata in accordance
with the unpaid principal amount of the Loans held by each of them.

Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise (except as
contemplated by ‎Section 2.03, ‎Section 2.14, ‎Article 8 or ‎Section 9.01),
receive payment of a proportion of the aggregate amount then due with respect to
the Loans held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount then due with respect to the Loans
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments with respect to the Loans held by the Lenders shall be shared
by the Lenders pro rata; provided that nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Company, other than its indebtedness hereunder; provided further, that in
the event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections
‎2.04(e) and ‎2.17(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.


63
    
               

--------------------------------------------------------------------------------






Section 9.07. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Agent are affected thereby, by it); provided that no
such amendment or waiver shall, unless signed by each affected Lender, (i)
subject any Lender to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder or (iii) postpone any
scheduled payment of principal of, or the date fixed for any payment of interest
on, any Loan or the date fixed for termination of any Commitment; and provided
further that, no such amendment or waiver shall, unless signed by all the
Lenders, change the percentage of the Credit Exposures that shall be required
for the Lenders or any of them to take any action under this ‎Section 9.07 or
any other provision of this Agreement or change the definition of “Required
Lenders”. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment or waiver hereunder
(and any amendment or waiver which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that,
except in accordance with Sections ‎5.04 and ‎5.07, the Company may not assign
or transfer any of its respective rights or obligations under this Agreement
without the consent of all Lenders.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment (determined as of the date of the Assignment and Assumption
Agreement, as hereinafter defined, with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Administrative Agent and, so long as no Specified Event of Default has
occurred and is continuing, the Company otherwise consent (each such consent not
to be unreasonably withheld or delayed), (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and


64
    
               

--------------------------------------------------------------------------------





obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause ‎(ii) shall not apply to rights in respect of
outstanding Competitive Bid Loans, (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; (iv) no such assignment
shall be made to any Defaulting Lender or any of its affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause ‎(iv); and (v) no such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person). Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph ‎(c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section ‎8.01, ‎Section
8.03 and Section ‎9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph ‎(d)
of this Section.
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice to the Administrative Agent.
(d)    Any Lender may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other
financial institutions (a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its


65
    
               

--------------------------------------------------------------------------------





Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause ‎(ii) or ‎(iii) of
‎Section 9.07 that affects such Participant. Subject to paragraph ‎(e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of ‎Article 8 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph ‎(b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of ‎Section 9.06 as though it were a Lender, provided that such
Participant agrees to be subject to ‎Section 9.06 as though it were a Lender.
(e)    A Participant shall not be entitled to receive any greater payment under
‎Article 8 than the applicable Lender (if such Lender had not sold the
participation to such Participant) would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Person if it were a Lender shall
not be entitled to the benefits of ‎Section 8.03 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with ‎Sections 8.03(c), (d), (g) and (h)
as though it were a Lender.
(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or other central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Lender’s rights and/or
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any of the Lender’s rights
and/or obligations under this


66
    
               

--------------------------------------------------------------------------------





Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such right and/or obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining the Participant Register.

Section 9.09. Designated Lenders. (a) Subject to the provisions of this
subsection ‎(a), any Lender may at any time designate an Approved Fund to
provide all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Lender and its Approved Fund shall have signed
an agreement substantially in the form of Exhibit K hereto (a “Designation
Agreement”) and the Company and the Administrative Agent shall have signed their
respective consents thereto, such Approved Fund shall become a Designated Lender
for purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Lender pursuant to ‎Section 2.01 or ‎2.03, and
the making of such Loans or portion thereof shall satisfy the obligation of the
Designating Lender to the same extent, and as if, such Loans or portion thereof
were made by the Designating Lender. As to any Loans or portion thereof made by
it, each Designated Lender shall have all the rights that a Lender making such
Loans or portion thereof would have had under this Agreement and otherwise;
provided that (x) its voting rights under this Agreement shall be exercised
solely by its Designating Lender; (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Loans or portion thereof made by it, and (z) such Designated Lender shall
be subject to the limitations of ‎Section 9.08(e) to the same extent as a
Participant. No additional Note shall be required to evidence the Loans or
portion thereof made by a Designated Lender; and the Designating Lender shall be
deemed to hold its Note as agent for its Designated Lender to the extent of the
Loans or portion thereof funded by such Designated Lender. Each Designating
Lender shall act as administrative agent for its Designated Lender and give and
receive notices and other communications on its behalf. Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Company nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may, with
notice to (but without the prior written consent of) the Company and the


67
    
               

--------------------------------------------------------------------------------





Administrative Agent assign all or portions of its interest in any Loans to its
Designating Lender or to any financial institutions consented to by the Company
and the Administrative Agent that provide liquidity and/or credit facilities to
or for the account of such Designated Lender to support the funding of Loans or
portions thereof made by it.
(b)    Each party to this Agreement agrees that it will not institute against,
or join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection ‎(b) shall survive the termination of this
Agreement.

Section 9.10. Visitation. Subject to restrictions imposed by applicable security
clearance regulations, the Company will, upon reasonable notice, permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties during normal business hours.

Section 9.11. [Reserved.]

Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. Each of the Company, the Agents and the Lenders hereby
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State Court sitting in New
York, Borough of Manhattan, for purposes of all legal proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby. Each of
the Company, the Agents and the Lenders irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

Section 9.13. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when


68
    
               

--------------------------------------------------------------------------------





the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signature of each of the other parties hereto. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement. Section headings
herein and in any related documents are included for convenience of reference
only and shall not affect the interpretation of this Agreement or any other
related document.

Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Company to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to restrictions at
least as restrictive as those set forth in this Section, (iii) upon the order of
any court or administrative agency, (iv) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Lender, (v) which
has been publicly disclosed, (vi) to the extent reasonably required in
connection with any litigation to which any Agent, any Lender, the Company or
their respective affiliates may be a party, (vii) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (viii) subject
to an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section, to (a) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights and obligations under this Agreement or (b) any actual prospective
party (or its Related Persons) to any swap, derivative or other transaction
under which payments are to be made by reference to the Company and its
obligations, this Agreement or payments hereunder, (ix) on a confidential basis
to (a) any rating agency in connection with rating of the Company or its
Subsidiaries or the credit facilities provided hereunder or (b) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder and (x) with the prior written consent of
the Company; provided, however, that before any disclosure is


69
    
               

--------------------------------------------------------------------------------





permitted under ‎(iii) or ‎(vi) of this ‎Section 9.15, each Lender shall (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental, bank regulatory or self-regulatory
authority exercising examination or regulatory authority), if not legally
prohibited, notify and consult with the Company, promptly and in a timely
manner, concerning the information it proposes to disclose, to enable the
Company to take such action as may be appropriate under the circumstances to
protect the confidentiality of the information in question, and provided further
that any such efforts taken by a Lender to protect the information will be at
the Company’s expense. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, any other documents
related hereto and the Commitments. The use of the term “confidential” in this
Section 9.15 is not intended to refer to data classified by the government of
the United States under laws and regulations relating to the handling of data,
but is intended to refer to information and other data regarded by the Company
as private.

Section 9.16. No Advisory or Fiduciary Responsibility. Each Agent, each Lender
and their affiliates may have economic interests that conflict with those of the
Company, its stockholders and/or its affiliates. The Company, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their affiliates, on the one hand, and the
Agents, the Lenders, and their affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of any Agent, any Lender or any of their affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.

Section 9.17. USA Patriot Act. Each Lender hereby notifies the Company that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with said Act.

Section 9.18. Electronic Execution. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including, without limitation, Assignment and Assumption Agreements, amendments
or other modifications, Notices of Borrowing, Notices of
Conversion/Continuation, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the


70
    
               

--------------------------------------------------------------------------------





keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20. Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party


71
    
               

--------------------------------------------------------------------------------





hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Company or any affiliate thereof, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the


72
    
               

--------------------------------------------------------------------------------





Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any affiliate thereof, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administrative of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


LOCKHEED MARTIN CORPORATION
By:
/s/ John W. Mollard
 
Name: John W. Mollard
 
Title: Vice President and Treasurer
 





With notices to:


Lockheed Martin Corporation
6801 Rockledge Drive
Bethesda, Maryland 20817
Attention: Treasurer




73
    
               

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Syndication Agent, Lender and Arranger
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
Title: Executive Director



With notices to:


JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Rob Kellas
T: 212-270-3560
F: 212-270-5100
E: robert.kellas@jpmorgan.com




BANK OF AMERICA, N.A., as Administrative Agent and as Lender
By:
/s/ Prathamesh Kshirsagar
Name: Prathamesh Kshirsagar
Title: Vice President



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Arranger
By:
/s/ Matthew Walters
Name: Matthew Walters
Title: Director



Bank of America, N.A.
Attention: Patricia Santos
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
T: 980.387.3794
F: 704.625.4200




    
               

--------------------------------------------------------------------------------





E: patricia.santos@baml.com


Other notices as Administrative Agent:


Bank of America, N.A.
Attention: Prathamesh Kshirsagar
540 W Madison St
Mail Code: IL4-540-22-23
Chicago, IL 60661
T: 312.992.9035
F: 312.453.3078
E: prathamesh.s.kshirsagar@baml.com


With a copy to:


Bank of America, N.A.
Attention: Kyle Harding
Gateway Village
900 W. Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255
T: 980.275.6132
F: 704.719.5215
E: kyle.d.harding@baml.com






    
               

--------------------------------------------------------------------------------







CITIBANK, N.A., as Documentation Agent, Lender and Arranger
By:
/s/ Brian Reed
Name: Brian Reed
Title: Vice President



With notices to:


Citibank, N.A.
388 Greenwich Street, 32nd Floor
New York, New York 10013
Attention: Brian Reed


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Documentation Agent, as
Arranger and as Lender
By:
/s/ Gordon Yip
Name: Gordon Yip
Title: Director
 
 
By:
/s/ Dan Fahey
Name: Dan Fahey
Title: Director



With notices to:


Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Michael Madnick
T: (212) 261-7866
F: (212) 261-3288
E: Michael.Madnick@ca-cib.com










    
               

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as Documentation Agent, as Arranger and as Lender
By:
/s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory



With notices to:


Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: Joseph Chan
T: 212-282-4430
E: joseph.chan@mizuhocbus.com






    
               

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as Lender
By:
/s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory



Lloyds Bank plc, as Lender
By:
/s/ Tina Wong
Name: Tina Wong
Title: Assistant Manager, Transaction Execution
 
 
By:
/s/ Daven Popat
Name: Daven Popat
Title: Senior Vice President, Transaction Execution



US Bank National Association, as Lender
By:
/s/ Ken Gorski
Name: Ken Gorski
Title: Vice President



Wells Fargo Bank, N.A., as Lender
By:
/s/ Adam Spreyer
Name: Adam Spreyer
Title: Director



BARCLAYS BANK PLC, as Lender
By:
/s/ Craig Malloy
Name: Craig Malloy
Title: Director







    
               

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as Lender
By:
/s/ Michael King
Name: Michael King
Title: Authorized Signatory



MUFG Bank, Ltd., as Lender
By:
/s/ Maria Iarriccio
Name: Maria Iarriccio
Title: Director



ROYAL BANK OF CANADA, as Lender
By:
/s/ Richard C. Smith
Name: Richard C. Smith
Title: Authorized Signatory





THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Lender
By:
/s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory



UniCredit Bank AG, New York Branch, as Lender
By:
/s/ Douglas Riahi
Name: Douglas Riahi
Title: Managing Director
 
 
By:
/s/ Priya Trivedi
Name: Priya Trivedi
Title: Director







    
               

--------------------------------------------------------------------------------





Australia and New Zealand Banking Group Limited, as Lender
By:
/s/ Robert Grillo
Name: Robert Grillo
Title: Director



Credit Industriel et Commercial, New York Branch, as Lender
By:
/s/ Nicolas Regent
Name: Nicolas Regent
Title: Vice President
 
 
By:
/s/ Edwige Sucher
Name: Edwige Sucher
Title: Vice President



The Northern Trust Company, as Lender
By:
/s/ Joshua Metcalf
Name: Joshua Metcalf
Title: 2VP



Riyad Bank Houston Agency, as Lender
By:
/s/ Michael Meiss
Name: Michael Meiss
Title: General Manager
 
 
By:
/s/ Manny Cafeo
Name: Manny Cafeo
Title: Operations Manager







    
               

--------------------------------------------------------------------------------





State Street Bank and Trust Company, as Lender
By:
/s/ Adebusola Laguda
Name: Adebusola Laguda
Title: Vice President



Sumitomo Mitsui Banking Corporation, as Lender
By:
/s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director









    
               

--------------------------------------------------------------------------------





SCHEDULE I


COMMITMENT SCHEDULE


Lender
Commitment
JPMorgan Chase Bank, N.A.
$230,000,000
Bank of America, N.A.
$230,000,000
Citibank, N.A.
$230,000,000
Credit Agricole Corporate and Investment Bank
$230,000,000
Mizuho Bank, Ltd.
$230,000,000
Goldman Sachs Bank USA
$150,000,000
Lloyds Bank plc
$150,000,000
U.S. Bank National Association
$150,000,000
Wells Fargo Bank, N.A.
$150,000,000
Barclays Bank PLC
$75,000,000
Morgan Stanley Bank, N.A.
$75,000,000
MUFG Bank, Ltd.
$75,000,000
Royal Bank of Canada
$75,000,000
The Toronto-Dominion Bank, New York Branch
$75,000,000
Unicredit Bank AG, New York Branch
$75,000,000
Australia and New Zealand Banking Group Limited
$50,000,000
Credit Industriel et Commercial, New York Branch
$50,000,000
The Northern Trust Company
$50,000,000
Riyad Bank Houston Agency
$50,000,000
State Street Bank and Trust Company
$50,000,000
Sumitomo Mitsui Banking Corporation
$50,000,000


TOTAL:


$2,500,000,000













    
               

--------------------------------------------------------------------------------






SCHEDULE II


PRICING SCHEDULE
The “Eurodollar Margin” and “Facility Fee Rate” for any day are the respective
rates per annum set forth below in the applicable row and column corresponding
to the Pricing Level that apply on such day:
Pricing
Level I
Level II
Level III
Level IV
Level V
Eurodollar Margin:
69.0 bps
80.5 bps
91.0 bps
102.5 bps
110.0 bps
Facility Fee Rate:
6.0 bps
7.0 bps
9.0 bps
10.0 bps
15.0 bps



For purposes of this Schedule, the following terms have the following meanings
(subject to the final paragraph of this Pricing Schedule):
“Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt is rated A+ or higher by S&P or A1 or higher by Moody’s.
“Level II Pricing” applies on any day if on such day Level I Pricing does not
apply and the Company’s unsecured long-term debt is rated A or higher by S&P or
A2 or higher by Moody’s.
“Level III Pricing” applies on any day if on such day neither Level I Pricing
nor Level II Pricing applies and the Company’s unsecured long-term debt is rated
A- or higher by S&P or A3 or higher by Moody’s.
“Level IV Pricing” applies on any day if on such day none of Level I Pricing,
Level II Pricing or Level III Pricing applies and the Company’s unsecured
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s.
“Level V Pricing” applies on any day if no other Pricing Level applies.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing, Level III Pricing, Level IV Pricing or Level V Pricing applies.
Level I Pricing is the lowest Pricing Level and Level V Pricing the highest.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and its successors.




    
               

--------------------------------------------------------------------------------





The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A-/Baa1 results in Level III Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A-/Baa2 results in Level IV Pricing, as does A-/Baa3). If the
Company receives notice from a Rating Agency of a change in the rating of its
senior unsecured long-term debt, the Company will advise the Administrative
Agent.






    
               

--------------------------------------------------------------------------------






EXHIBIT A
NOTICE OF COMMITTED BORROWING
Pursuant to the Five-Year Credit Agreement dated as of August 24, 2018 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned to those terms in the
Credit Agreement) among, inter alios, Lockheed Martin Corporation, a Maryland
corporation (the “Company”), the lenders listed on the signature pages thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank,
N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent, this
notice represents the Company’s request to
☐
borrow on __________, 20__ $________ from the Lenders on a pro rata basis as
Base Rate Loans.

☐
borrow on __________, 20__ $________ from the Lenders on a pro rata basis as
Eurodollar Loans. The Interest Period for such Eurodollar Loans is requested to
be a [seven day] [one] [two] [three] [six] [twelve] [month] period.



The proceeds of such Loans are to be deposited in the Company’s account
heretofore designated to the Administrative Agent.
The Company certifies that (i) no Event of Default has occurred and is
continuing; and (ii) except as otherwise described by the Company in a writing
to the Syndication Agent and waived by the Required Lenders, the representations
of the Company in Article 4 of the Credit Agreement (other than, unless this is
the Closing Date, Sections 4.04(c), 4.05, 4.10 and 4.11) are true on and as of
the date hereof with the same force and effect as if made on and as of the date
hereof.


DATED:
 
 
LOCKHEED MARTIN CORPORATION
 
 
 
 
 
By:
 
 
 
Title:
 







A-1
    

--------------------------------------------------------------------------------






EXHIBIT B
[RESERVED]








B-1
    

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF COMPETITIVE BID QUOTE REQUEST
__________, 20__
Bank of America, N.A.,
as Administrative Agent
[ ]
[ ]
Attention: ___________________
Telecopier No.: -
Reference is made to the Five-Year Credit Agreement dated as of August 24, 2018
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned to those terms
in the Credit Agreement) among, inter alios, Lockheed Martin Corporation, a
Maryland corporation (the “Company”), the lenders listed on the signature pages
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent.
This is a Competitive Bid Quote Request for Competitive Bid Loans pursuant to
Section 2.03(b) of the Credit Agreement as follows:
(i)    The proposed funding date of the Competitive Bid Loans is ______, 20__.
(ii)    The aggregate principal amount of the proposed Competitive Bid Loans is
$________.
(iii)    The duration of the Interest Period for the Competitive Bid Loans shall
be [_________] [days1] [months2].
(iv)    The interest payment date[s] applicable to the proposed Competitive Bid
Loans shall be ____________.
__________________________
1 In the case of a Rate Auction, not less than seven days.
2 In the case of a Eurodollar Auction, not less than one month.


C-1
    

--------------------------------------------------------------------------------





(v)    The Competitive Bid Quotes requested should set forth a Competitive Bid
[Margin] [Rate].
Very truly yours,
LOCKHEED MARTIN CORPORATION
By:
 
Title:
 







C-2
    

--------------------------------------------------------------------------------






EXHIBIT D
INVITATION FOR COMPETITIVE BID QUOTES
Pursuant to Section 2.03(c) of the Five-Year Credit Agreement dated as of August
24, 2018 (such agreement, as it may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned to those terms in the Credit Agreement) among, inter alios, Lockheed
Martin Corporation, a Maryland corporation (the “Company”), the lenders listed
on the signature pages thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Syndication Agent, Citibank, N.A., Credit Agricole Corporate and Investment Bank
and Mizuho Bank, Ltd., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent, we, as Administrative Agent, are pleased on behalf of the
Company to invite you to submit Competitive Bid Quotes to the Company for the
following proposed Competitive Bid Loans:
Proposed funding date: ______________
Aggregate Principal Amount
Interest Period
Interest Payment Dates
$
 
 
$
 
 
$
 
 



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Rate].
Please respond to this invitation by no later than [10:45 A.M.] [9:15 A.M.]
([New York] time) on [date].
BANK OF AMERICA, N.A.
By:
 
Authorized Officer







D-1
    

--------------------------------------------------------------------------------






EXHIBIT E
COMPETITIVE BID QUOTE
Bank of America, N.A.,
as Administrative Agent
[ ]
[ ]
Attention: __________________
Telecopier No.: -
Reference is made to the Five-Year Credit Agreement dated as of August 24, 2018
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned to those terms
in the Credit Agreement) among, inter alios, Lockheed Martin Corporation, a
Maryland corporation (the “Company”), the lenders listed on the signature pages
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent.
In response to the Competitive Bid Quote Request of the Company dated _______,
20__ and in accordance with Section 2.03(d) of the Credit Agreement, the
undersigned Lender offers to make Competitive Bid Loan(s) thereunder in the
following principal amount(s) at the following interest rate(s) for the
following Interest Period(s):
Proposed funding date: ______, 20__
1)    (a) Interest Period: _________________________
(b) Interest payment dates: __________________
 
 
Competitive Bid
Offer
Principal Amount
Margin
Rate
1
 
 
 
2
 
 
 
3
 
 
 
4
 
 
 
5
 
 
 



2)    (a)    Interest Period: __________________________
(b)    Interest payment dates: ___________________


E-1
    

--------------------------------------------------------------------------------





 
 
Competitive Bid
Offer
Principal Amount
Margin
Rate
1
 
 
 
2
 
 
 
3
 
 
 
4
 
 
 
5
 
 
 



Subject to Section 2.03(f) of the Credit Agreement, the Company may accept any
Competitive Bid Quote in whole or in part and the undersigned is obligated to
make any Competitive Bid Loan for which an offer as set forth above is accepted;
provided that the aggregate principal amount of each Competitive Bid Loan may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request.
[NAME OF BANK]
By:
 
Title:
 
Contact Name:
 
Telephone Number:
 
Telecopy Number
 







E-2
    

--------------------------------------------------------------------------------






EXHIBIT F
NOTICE OF COMPETITIVE BID BORROWING
Pursuant to the Five-Year Credit Agreement dated as of August 24, 2018 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned to those terms in the
Credit Agreement) among, inter alios, Lockheed Martin Corporation, a Maryland
corporation (the “Company”), the lenders listed on the signature pages thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank,
N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent, this
notice represents the Company’s notice of acceptance of the following offers of
Competitive Bid Loans:
(1)    Lender: ___________________;
Interest Period: ___________;
Principal Amount Accepted: $_________;
Competitive Bid [Margin/Rate] Accepted:____.
(2)    Lender: _________________;
Interest Period: ___________;
Principal Amount Accepted: $_________;
Competitive Bid [Margin/Rate] Accepted:____.
(3)    Lender: ___________________;
Interest Period: ___________;
Principal Amount Accepted: $_________;
Competitive Bid [Margin/Rate] Accepted:____.
The Company certifies that (i) no Event of Default has occurred and is
continuing; and (ii) except as otherwise described by the Company in a writing
to the Syndication Agent and waived by the Required Lenders, the representations
of the Company in Article 4 of the Credit Agreement (other than, unless this is
the Closing Date, Sections 4.04(c), 4.05, 4.10 and 4.11) are true on and as of
the date hereof with the same force and effect as if made on and as of the date
hereof.


DATED:
 
 
LOCKHEED MARTIN CORPORATION
 
 
 
 
 
By:
 
 
 
Title:
 







F-1
    

--------------------------------------------------------------------------------






EXHIBIT G
NOTICE OF CONVERSION/CONTINUATION
Pursuant to the Five-Year Credit Agreement dated as of August 24, 2018 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned to those terms in the
Credit Agreement) among, inter alios, Lockheed Martin Corporation, a Maryland
corporation (the “Company”), the lenders listed on the signature pages thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank,
N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent, this
notice represents the Company’s request to
☐
convert $_______ in principal amount of presently outstanding Base Rate Loans to
Eurodollar Loans on _______________, 20__; the Interest Period for such
Eurodollar Loans is requested to be a [seven day] [one] [two] [three] [six]
[twelve] [month] period.



☐
convert $_______ in principal amount of presently outstanding Eurodollar Loans
with an Interest Period ended on _________, 20__ to Base Rate Loans at the end
of such Interest Period.



☐
continue as Eurodollar Loans $_____ in principal amount of presently outstanding
Eurodollar Loans with an Interest Period ending on _______, 20__; the Interest
Period for such Eurodollar Loans commencing on the last day of such Interest
Period is requested to be a [seven day] [one] [two] [three] [six] [twelve]
[month] period.



DATED:
 
 
LOCKHEED MARTIN CORPORATION
 
 
 
 
 
By:
 
 
 
Title:
 







G-1
    

--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF COMMITTED NOTE
New York, New York
[Date]
For value received, LOCKHEED MARTIN CORPORATION, a Maryland corporation (the
“Borrower”), promises to pay to the order of _______________, (the “Lender”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Committed Loan made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below (i) on the Commitment Termination Date, and (ii) on
any date that the aggregate principal amount of all Loans then outstanding
exceeds the Total Commitments, but ratably only to the extent of such excess.
The Borrower promises to pay interest on the unpaid principal amount of each
such Committed Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of Bank of America, N.A., ABA #026009593, New York, NY,
Account #1366072250600, Account Name: Wire Clearing Acct for Syn Loans-LIQ,
Reference: Lockheed Martin Corporation.
All Committed Loans made by the Lender, the respective types thereof and all
repayments of the principal thereof shall be recorded by the Lender and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Committed Loan then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This note is one of the Committed Notes referred to in the Five-Year Credit
Agreement dated as of August 24, 2018 among, inter alios, the Borrower, the
banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Syndication Agent, Citibank, N.A., Credit Agricole Corporate and Investment Bank
and Mizuho Bank, Ltd., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.


H-1-1
    

--------------------------------------------------------------------------------





LOCKHEED MARTIN CORPORATION
By:
 
Title:
 





H-1-2
    

--------------------------------------------------------------------------------






Committed Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Notation made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







H-1-3
    

--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF COMPETITIVE BID NOTE
New York, New York
[Date]
For value received, LOCKHEED MARTIN CORPORATION, a Maryland corporation (the
“Borrower”), promises to pay to the order of _______________ (the “Lender”), for
the account of its Applicable Lending Office, the unpaid principal amount of
each Competitive Bid Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the last day of the Interest Period
applicable to such Competitive Bid. The Borrower promises to pay interest on the
unpaid principal amount of each such Competitive Bid Loan on the dates and at
the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Bank of America,
N.A., ABA #026009593, New York, NY, Account #1366072250600, Account Name: Wire
Clearing Acct for Syn Loans-LIQ, Reference: Lockheed Martin Corporation.
All Competitive Bid Loans made by the Lender, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Competitive Bid Loan then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This note is one of the Competitive Bid Notes referred to in the Five-Year
Credit Agreement dated as of August 24, 2018 among, inter alios, the Borrower,
the banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Syndication Agent, Citibank, N.A., Credit Agricole Corporate and Investment Bank
and Mizuho Bank, Ltd., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.


H-2-1
    

--------------------------------------------------------------------------------







LOCKHEED MARTIN CORPORATION
By:
 
Title:
 



H-2-2
    

--------------------------------------------------------------------------------





Competitive Bid Note (cont’d)
COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Notation made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







H-2-3
    

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
Bank of America, N.A.,
as Administrative Agent
[address]
Attention:____________
Re: Compliance Certificate
Ladies and Gentlemen:
Reference is made to the Five-Year Credit Agreement dated as of August 24, 2018
among, inter alios, Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed therein (the “Lenders”), JPMorgan Chase Bank,
N.A., as Syndication Agent, Citibank, N.A., Credit Agricole Corporate and
Investment Bank and Mizuho Bank, Ltd., as Documentation Agents, and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”; capitalized terms used herein
without definition shall have the meanings assigned to those terms in the
Agreement).
This Certificate is furnished to the Administrative Agent for the benefit of the
Lenders pursuant to Section 5.01 of the Agreement.
The undersigned, __________ , hereby certifies to the Administrative Agent for
the benefit of the Lenders as follows:
1.
Authority. I am the duly elected, qualified and acting __________ of the
Company.

2.
This Certificate is for the period ended _______ __, 20__ (the “Certification
Date”).

3.
No Default. To my knowledge, no Default has occurred or is continuing as of the
date of this Certificate, except as set forth below:

4.
Maximum Leverage Ratio Calculation. The financial data and computations
supporting the Company’s compliance on and as of the Certification Date with the
financial covenant contained in Section 5.09 of the Agreement are set forth
below, and such financial data and computations are true, correct, and complete:



I-1
    

--------------------------------------------------------------------------------





(i)
All indebtedness for borrowed money, ESOP guarantees and Capitalized Lease
Obligations reported as debt in the consolidated financial statements of the
Company and the Consolidated Subsidiaries:

(ii)
All indebtedness for borrowed money and Capitalized Lease Obligations incurred
by third parties and guaranteed by the Company or a Consolidated Subsidiary not
otherwise reported as debt in the consolidated financial statements of the
Company and the Consolidated Subsidiaries:

Note: for purposes of Sections 4(i) and (ii), indebtedness will exclude up to
(x) $200,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and
(y) $500,000,000 of Debt consisting of guarantees.
A. Debt and Capitalized Lease Obligations ((i) plus (ii)):
    
 
B. Stockholders’ Equity:
    
 
Actual leverage (A)/(A+B):
    
 
Maximum Allowable Leverage:
    
%





I-2
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below.




LOCKHEED MARTIN CORPORATION
 
Name:
Title:



Dated: ________, 20__












I-3
    

--------------------------------------------------------------------------------






EXHIBIT J
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1.    Assignor:    
2.    Assignee:    
    [and is an [affiliate][Approved Fund] of [identify Lender]3]
_____________________________
3 Select as applicable


J-1
    

--------------------------------------------------------------------------------







3.
Borrower: Lockheed Martin Corporation    

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    That certain Five-Year Credit Agreement dated as of August
24, 2018 among, inter alios, Lockheed Martin Corporation, a Maryland
corporation, JPMorgan Chase Bank, N.A., as Syndication Agent, the lenders from
time to time party thereto and Bank of America, as Administrative Agent.

6.
Assigned Interest:

Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
CUSIP Number
$
$
%
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


J-2
    

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR

[NAME OF ASSIGNOR]
By:
 
 
Name:
 
Title:



ASSIGNEE

[NAME OF ASSIGNEE]
By:
 
 
Name:
 
Title:



[Consented to and]4 Accepted:
BANK OF AMERICA, N.A., as

Administrative Agent
By:
 
 
Name:
 
Title:



[Consented to:]5 
Lockheed Martin Corporation
By:
 
 
Name:
 
Title:



_____________________________________
4 To be added only if the consent of the Administrative Agent is required by
Section 9.08(b) of the Credit Agreement.
5 To be added only if the consent of the Borrower is required by Section 9.08(b)
of the Credit Agreement.


J-3
    

--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness or sufficiency of the Credit
Agreement, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.08 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Person, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


J-4
    

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, email (as a “pdf” or “tif” attachment) or other similar electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.






J-5
    

--------------------------------------------------------------------------------






EXHIBIT K
DESIGNATION AGREEMENT
dated as of ________________ __, _____
Reference is made to the Five-Year Credit Agreement dated as of August 24, 2018
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned to those terms
in the Credit Agreement) among, inter alios, Lockheed Martin Corporation, a
Maryland corporation (the “Company”), the lenders listed on the signature pages
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent.
_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:
1.    The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.
2.    The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
3.    The Designee (i) confirms that it is an Approved Fund; (ii) appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder;
(iii) acknowledges that the Designator retains the sole right and responsibility
to vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement; and
(iv) agrees that the Designee shall be bound by all such votes, approvals,
amendments and waivers and all other agreements of the Designator pursuant to or
in connection with the Credit Agreement.
4.     The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and


K-1
    

--------------------------------------------------------------------------------





decision to enter into this Designation Agreement and (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Designator
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement.
5.     Following the execution of this Designation Agreement by the Designator
and the Designee and the consent hereto by the Company, it will be delivered to
the Administrative Agent for its consent. This Designation Agreement shall
become effective when the Administrative Agent consents hereto or on any later
date specified on the signature page hereof.
6.     Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Lender pursuant to Section 2.01 or 2.03 of the
Credit Agreement and the rights of a Lender related thereto. The making of any
such Loans or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.
7.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date:______ __, ____
[NAME OF DESIGNATOR]
By:
 
Name:
Title:



K-2
    

--------------------------------------------------------------------------------







[NAME OF DESIGNEE]
By:
 
Name:
Title:



The undersigned consent to the foregoing designation.
LOCKHEED MARTIN CORPORATION
By:
 
Name:
Title:



BANK OF AMERICA, N.A., as Administrative Agent
By:
 
Name:
Title:









K-3
    

--------------------------------------------------------------------------------






EXHIBIT L
FORM OF EXTENSION AGREEMENT
Bank of America, N.A.,
as Administrative Agent
under the Five-Year Credit Agreement
referred to below


Ladies and Gentlemen:
The undersigned hereby agrees to extend, effective [Extension Date], the
Commitment Termination Date under the Five-Year Credit Agreement dated as of
August 24, 2018 (as amended from time to time, the “Five-Year Credit Agreement”)
among, inter alios, Lockheed Martin Corporation, the Lenders party thereto and
Bank of America, N.A., as Administrative Agent, for one year to [date to which
the Commitment Termination Date is extended]. Terms defined in the Five-Year
Credit Agreement are used herein with the same meaning.
This Extension Agreement shall be construed in accordance with and governed by
the laws of the State of New York.
[LENDERS]
By:
 
Name:
Title:



Agreed and accepted:
LOCKHEED MARTIN CORPORATION
By:
 
Name:
Title:



BANK OF AMERICA, N.A., as
Administrative Agent
By:
 
Name:
Title:











L-1

